Exhibit 10.34

CORPORATE CAPITAL TRUST

MAXIMUM OFFERING OF 209,000,000 SHARES OF COMMON STOCK

SELECTED DEALER AGREEMENT

November 19, 2013



--------------------------------------------------------------------------------

SELECTED DEALER AGREEMENT

Ameriprise Financial Services, Inc.

369 Ameriprise Financial Center

Minneapolis, MN 55474

Ladies and Gentlemen:

1. Introduction.

Corporate Capital Trust, Inc., a Maryland corporation (the “Company”), CNL
Securities Corp., a Florida corporation (the “Dealer Manager”), CNL Fund
Advisors Company, a Florida corporation (the “Advisor”), and CNL Financial
Group, LLC, a Florida limited liability company (“CFG”) (collectively the
“Issuer Entities”) and KKR Asset Management LLC, a Delaware limited liability
company (the “Sub-Advisor”), hereby confirm their agreement with Ameriprise
Financial Services, Inc., a Delaware corporation (“Ameriprise Financial”), as
follows:

This Selected Dealer Agreement (this “Agreement”) sets forth the understandings
and agreements among the Issuer Entities, the Sub-Advisor and Ameriprise
Financial whereby Ameriprise Financial will offer and sell on a best efforts
basis for the account of the Company shares of the Company’s common stock (the
“Common Shares”), par value $0.001 per share, registered pursuant to the
Registration Statement (as defined below) at the per-share price set forth in
the Registration Statement from time to time (subject to certain volume and
other discounts as set forth therein) (the “Offering”), pursuant to which Common
Shares are also being offered through the Company’s Distribution Reinvestment
Plan, as it may be amended and restated from time to time (the “DRIP”). The
Common Shares are more fully described in the Registration Statement referred to
below. Under the DRIP, distributions will be reinvested in Common Shares at a
price equal to 90.0% of the price at which the Common Shares are sold in the
Offering at the closing immediately following the distribution date. The DRIP is
more fully described in the Prospectus referred to below.

Ameriprise Financial is hereby invited to act as a selected broker-dealer (the
“Selected Dealer”) for the Offering, subject to the other terms and conditions
set forth below.

2. Representations and Warranties of the Issuer Entities.

The Issuer Entities jointly and severally represent, warrant, and covenant with
Ameriprise Financial for Ameriprise Financial’s benefit that, as of the date
hereof and at all times during the term of this Agreement:

(a) Registration Statement and Prospectus. The Company has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form N-2 (File No. 333-189544 ), for the registration of up to 209,000,000
Common Shares under the Securities Act of 1933, as amended (the “Securities
Act”), and the regulations thereunder (the “Regulations”). The registration
statement, as amended, including financial statements, exhibits and all other
documents related thereto filed as a part thereof or incorporated therein, and
any registration statement filed under Rule 462(b) of the Securities Act, are
herein called the “Registration Statement,” and the prospectus contained therein
is herein called the “Prospectus,” except that if the Registration Statement is
amended by a post-effective amendment, the term “Registration Statement” shall,
from and after the declaration of effectiveness of such post-effective
amendment, refer to the Registration Statement as so amended and the term
“Prospectus” shall refer to the Prospectus as so amended or supplemented in such
Registration Statement, and if any Prospectus filed

 

2



--------------------------------------------------------------------------------

by the Company pursuant to Rule 497 of the Regulations shall differ from the
Prospectus on file at the time any post-effective amendment shall become
effective, the term “Prospectus” shall refer to the Prospectus filed pursuant to
Rule 497 from and after the date on which it shall have been filed with the
Commission. Further, if a separate prospectus is filed and becomes effective
with respect solely to the DRIP, the term “Prospectus” shall refer to such
prospectus from and after the declaration of effectiveness of the same, as such
prospectus may be amended or supplemented from time to time.

(b) Compliance with Federal Securities Laws. The Company is a closed-end
management investment company that has elected to be regulated as a business
development company (a “BDC”) under the Investment Company Act of 1940, as
amended (the “Investment Company Act”), and has registered its securities under
the Securities Act, as amended, and Section 12 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). [    ]* The Registration Statement has
been prepared and filed by the Company and has been declared effective by the
Commission. Neither the Commission nor any state securities authority has issued
any order preventing or suspending the use of any Prospectus filed with the
Registration Statement or any amendments or supplements thereto, and no
proceedings for that purpose have been instituted, or, to the Company’s
knowledge, threatened or contemplated by the Commission or any state securities
authority. At the time the Registration Statement became effective (the
“Effective Date”) and at the time that any post-effective amendment thereto or
any additional registration statement filed under Rule 462(b) of the Securities
Act becomes effective, the Registration Statement or any amendment thereto:
(i) complied, or will comply, as to form in all material respects with the
requirements of the Securities Act and the Regulations and (ii) did not or will
not contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein not misleading. When the
Prospectus or any amendment or supplement thereto is filed with the Commission
pursuant to Rule 497 of the Regulations and at all times subsequent thereto
through the date on which the Offering is terminated (the “Termination Date”),
the Prospectus will comply in all material respects with the requirements of the
Securities Act and the Regulations and will not include any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. Any Prospectus delivered to
Ameriprise Financial will be identical to the electronically transmitted copies
thereof filed with the Commission on the Electronic Data Gathering, Analysis,
and Retrieval system (“EDGAR”) except to the extent permitted by Regulation S-T.

(c) Form 8-A. The Company’s registration statement on Form 8-A under the
Exchange Act has been declared effective by the Commission.

(d) Good Standing and Authority of the Company. The Company has been duly
organized and validly exists as a corporation in good standing under the laws of
the State of Maryland with full power and authority to conduct the business in
which it is engaged as described in the Prospectus, including, without
limitation, the power and authority to acquire debt and equity investments,
primarily of privately held companies, as more fully described in the
Prospectus. The Company and each of its Subsidiaries (as defined herein), if
any, is duly qualified to do business as a foreign corporation and is in good
standing in each other jurisdiction in which it invests or transacts business of
a type that would make such qualification necessary except where the failure to
be so qualified or in good standing could not reasonably be expected to have or
result in, individually or in the aggregate, a material adverse effect on, or
material adverse change in, the general affairs, business, investments,
operations, condition (financial or otherwise) or results of operations of the
Company and its subsidiaries, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”).

 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

3



--------------------------------------------------------------------------------

(e) Status as BDC. Upon the commencement of the Offering, the Company will be a
non-diversified, closed-end management investment company that has elected to be
treated as a BDC under the Investment Company Act, and has not withdrawn such
election, and the Commission has not ordered that such election be withdrawn nor
to the Company’s knowledge have proceedings to effectuate such withdrawal been
initiated or threatened by the Commission.

(f) The Shares. The Common Shares to be issued in the Offering, when issued,
will be duly and validly issued, and upon payment therefor as described in the
Registration Statement and Prospectus, will be fully paid and non-assessable and
will conform in all material aspects to the description thereof contained in the
Prospectus; no holder thereof will be subject to personal liability for the
obligations of the Company solely by reason of being such a holder; such Common
Shares are not subject to the preemptive rights of any stockholder of the
Company; and all corporate action required to be taken for the authorization,
issuance and sale of such Common Shares has been validly and sufficiently taken.
All outstanding Common Shares have been duly authorized and validly issued and
are fully paid and non-assessable; none of the outstanding Common Shares were
issued in violation of the preemptive or other similar rights of any stockholder
of the Company.

(g) Capitalization. The authorized capital stock of the Company conforms in all
material respects to the description thereof contained in the Prospectus under
the caption “Description of Our Securities.” Except as disclosed in the
Prospectus: (i) no Common Shares have been or are to be reserved for any
purpose; (ii) there are no outstanding securities convertible into or
exchangeable for any Common Shares; and (iii) there are no outstanding options,
rights (preemptive or otherwise) or warrants to purchase or subscribe for Common
Shares or any other securities of the Company.

(h) Violations. No Issuer Entity or any respective subsidiary thereof is (i) in
violation of its charter or bylaws, its partnership agreement, declaration of
trust or trust agreement, or limited liability company agreement (or other
similar organizational agreement), as the case may be; [    ]* or (iii) in
violation of any law, order, rule or regulation, writ, injunction or decree of
any government, governmental instrumentality or court, domestic or foreign,
having jurisdiction over the Company or any of its investments, except in the
case of clauses (ii) and (iii), where such conflict, breach, violation or
default would not reasonably be expected to have or result in, individually or
in the aggregate, a Material Adverse Effect. The execution, delivery and
performance by each Issuer Entity, as applicable, of this Agreement, the Dealer
Manager Agreement between the Dealer Manager and the Company (the “Dealer
Manager Agreement”), the Selected Dealer Agreements between the Dealer Manager
and, with the exception of Ameriprise Financial, each of the selected dealers
(each a “Selected Dealer”) soliciting subscriptions for Common Shares pursuant
to the Offering (collectively the “Selected Dealer Agreements”), the Investment
Advisory and Administrative Services Agreement between the Company and the
Advisor, as amended (the “Advisory Agreement”), the Investment Sub-Advisory
Agreement between the Advisor and the Sub-Advisor (the “Sub-Advisory Agreement”)
and any material agreements, and the consummation of the transactions
contemplated herein and therein (including the issuance and sale of the Common
Shares and the use of the proceeds from the sale of the Common Shares as
described in the Prospectus under the caption “Estimated Use of Proceeds”) and
compliance by the Issuer Entities with their respective obligations hereunder
and thereunder do not and will not, whether with or without the giving of notice
or passage of time or both, conflict with or constitute a breach, default
[    ]* under any of the Agreements and Instruments, individually or in the
aggregate, and would not reasonably be expected to have or result in a Material
Adverse Effect, nor will such action result in any violation of the provisions
of the charter or bylaws (or similar organizational document) of any Issuer
Entity or any respective subsidiary thereof, or of any applicable law, rule,
regulation, judgment, order, writ, or decree of

 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

4



--------------------------------------------------------------------------------

any government, governmental instrumentality, or court, domestic or foreign,
having jurisdiction over the Issuer Entities or any of their investments, except
for such violations that would not reasonably be expected to have or result in a
Material Adverse Effect. [    ]*

(i) Financial Statements. To the extent required by Regulation S-X promulgated
under the Exchange Act (“Regulation S-X”), the consolidated financial statements
of the Company and the financial statements of each entity acquired by the
Company (each an “Acquired Entity”), including the schedules and notes thereto,
filed as part of the Registration Statement and included in the Prospectus,
present fairly in all material respects the financial position of the Company
and its consolidated subsidiaries and each Acquired Entity, as applicable, as of
the date indicated and the results of its operations, stockholders’ equity and
cash flows of the Company, its consolidated subsidiaries and each Acquired
Entity, as applicable, for the periods indicated; said financial statements
(i) have been prepared in conformity with generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved, and all adjustments necessary and in accordance with GAAP for a fair
presentation of results for such periods have been made and (ii) comply with the
requirements of Regulation S-X. Deloitte & Touche, whose report is filed with
the Commission as a part of the Registration Statement, is, with respect to the
Company and its subsidiaries, an independent registered public accounting firm
within the meaning of the Securities Act and the Regulations and has been
registered with the Public Company Accounting Oversight Board. The selected
financial data and the summary financial and statistical information included in
the Prospectus present fairly the information shown therein and have been
compiled on a basis consistent with that of the audited financial statements
included in the Registration Statement and the books and records of the Company.
The pro forma financial statements and the related notes thereto included in the
Registration Statement and the Prospectus present fairly the information shown
therein, have been prepared in accordance with the Commission’s rules and
guidelines with respect to pro forma financial statements and have been properly
compiled on the bases described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. All disclosures contained in the Registration Statement or the
Prospectus, or incorporated by reference therein, regarding “non-GAAP financial
measures” (as defined by the rules and regulations of the Commission) comply
with Regulation G, promulgated under the Exchange Act, and Item 10 of Regulation
S-K, promulgated under the Securities Act, to the extent applicable. No
additional financial statements are required to be included in the Registration
Statement or the Prospectus.

(j) No Subsequent Material Events. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus through
the date hereof, except as may otherwise be stated in or contemplated by the
Registration Statement and the Prospectus, (i) there has not been any Material
Adverse Effect on any of the Issuer Entities, whether or not arising in the
ordinary course of business, (ii) there has not been any material transaction
entered into by any of the Issuer Entities except in the ordinary course of
business, (iii) there has not been any material increase in the long-term
indebtedness of any of the Issuer Entities, and (iv) except for regular cash
distributions and special stock distributions as described in the Prospectus on
the Company’s Common Shares, there has been no distribution of any kind
declared, paid or made by the Company on any class of its capital stock.

(k) Authorization of Agreements. This Agreement, the Dealer Manager Agreement,
the Selected Dealer Agreements, and the Advisory Agreement have been duly and
validly authorized, executed and delivered by the Company, the Dealer Manager,
and the Advisor, as applicable, all of whom have full power and authority to
enter into the applicable agreements, and constitute valid, binding and

 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

5



--------------------------------------------------------------------------------

enforceable agreements of the Company, the Dealer Manager and the Advisor, as
applicable, except to the extent that (i) enforceability may be limited by
(a) the effect of bankruptcy, insolvency or similar laws now or hereinafter in
effect relating to or affecting creditors’ rights generally or (b) the effect of
general principles of equity; or (ii) the enforceability of the indemnification
and/or contribution provisions contained in the Dealer Manager Agreement, the
Selected Dealer Agreements, the Advisory Agreement and Section 10 of this
Agreement may be limited under applicable securities laws.

(l) Foreign Corrupt Practices Act. Neither the Issuer Entities nor, to the
knowledge of the Issuer Entities, any director, officer, agent, employee or
affiliate of any Issuer Entity is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act (the “FCPA”), including, without limitation, making use of
the mails or any means or instrumentality of interstate commerce in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as defined in the FCPA), any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, and the Issuer Entities, and, to
the knowledge of the Issuer Entities, their affiliates, have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

(m) Fidelity Bond. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are
reasonable and customary in the businesses in which it is engaged and which the
Company deems adequate; all policies of insurance insuring the Company or its
business, assets, employees, officers and trustees, including the Company’s
trustees and officers errors and omissions insurance policy and its fidelity
bond required by Rule 17g-1 of the Investment Company Act Rules and Regulations,
are in full force and effect; the Company is in compliance with the terms of
such policy and fidelity bond in all material respects; and there are no claims
by the Company under any such policy or fidelity bond as to which any insurance
company is denying liability or defending under a reservation of rights clause;
the Company has not been refused any insurance coverage sought or applied for;
and the Company has no reason to believe that it will not be able to renew its
existing insurance coverage and buy a similar fidelity bond as and when such
coverage and fidelity bond expire or, alternatively, to obtain similar insurance
coverage and fidelity bonding from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect on
the Company’s condition (financial or otherwise), business prospects, earnings,
business, or properties, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Registration Statement and the Prospectus (exclusive of any supplement thereto).

(n) Description of Agreements. The Company is not a party to or bound by any
contract or other instrument of a character required to be described in the
Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that is not described and filed as required.

(o) Qualification as a Regulated Investment Company. The Company has elected to
be treated, for federal income tax purposes, as a regulated investment company
(a “RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended
(the “Code”). The Company has satisfied the requirements for qualification and
taxation as a RIC under Subchapter M of the Code as of the end of its most
recent taxable year. The Company is in compliance with the requirements of the
Code necessary to continue to qualify as a RIC for its current taxable year. The
Company’s current and proposed method of operation, including the investment of
the net proceeds of the Offering, will allow the Company to continue to qualify
and be taxed as a RIC under Subchapter M of the Code.

 

6



--------------------------------------------------------------------------------

(p) Sales Material. All advertising and supplemental sales literature prepared
or approved by the Company or any of its affiliates (whether designated solely
for broker-dealer use or otherwise) to be used or delivered by the Company, any
of its affiliates or Ameriprise Financial in connection with the Offering of the
Common Shares will not contain an untrue statement of material fact or omit a
material fact required to be stated therein in order to make the statements
therein, in light of the circumstances under which they were made and when read
in conjunction with the Prospectus delivered therewith, not misleading.
Furthermore, all such advertising and supplemental sales literature has, or will
have prior to use in connection with the Offering, been filed with and reviewed
by all applicable regulatory agencies, which may include, but is not limited to,
the Commission, FINRA and state securities agencies, as applicable, and FINRA
has not prohibited the use of any such sales material. Any required consent and
authorization has been obtained for the use of any trademark or service mark in
any sales literature or advertising delivered by the Company to Ameriprise
Financial or approved by the Company for use by Ameriprise Financial, and, to
the Company’s knowledge, its use does not constitute the unlicensed use of
intellectual property.

(q) Good Standing of Subsidiaries. Each “significant subsidiary” of the Company
(as defined in Rule 1-02 of Regulation S-X) and each other entity in which the
Company holds a direct or indirect ownership interest that is material to the
Company (each a “Subsidiary” and collectively the “Subsidiaries”) has been duly
organized or formed and is validly existing as a corporation, partnership,
limited liability company or similar entity in good standing under the laws of
the jurisdiction of its incorporation or organization, has power and authority
to conduct its business as described in the Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which such
qualification is required, by reason of the conduct of business, except where
the failure to be so qualified would not reasonably be expected to have or
result in a Material Adverse Effect. Except as otherwise disclosed in the
Registration Statement, all of the issued and outstanding equity interests of
each such Subsidiary has been duly authorized and validly issued, is fully paid
and non-assessable and is owned by the Company, directly or through
subsidiaries, free and clear of claim or equity, other than any claim or equity
that, individually or in the aggregate, would not reasonably be expected to have
or result in a Material Adverse Effect. None of the outstanding equity interests
of any Subsidiary was issued in violation of the preemptive or similar rights of
any stockholder of such Subsidiary. The only subsidiaries of the Company as of
the date of the Registration Statement or the most recent amendment to the
Registration Statement, as applicable, are the subsidiaries listed on Exhibit
21.1 to the Registration Statement or such amendment to the Registration
Statement.

(r) No Pending Action. Except as disclosed in the Prospectus, there is no
action, suit or proceeding pending, or, to the knowledge of the Issuer Entities,
threatened or contemplated before or by any arbitrator, court or other
government body, domestic or foreign, against or affecting any Issuer Entity or
any respective subsidiary thereof that (i) is required to be disclosed in the
Registration Statement (other than as disclosed therein), (ii) would reasonably
be expected to have or result in a Material Adverse Effect, or (iii) would
reasonably be expected to materially and adversely affect [    ]* the
consummation of the transactions contemplated by this Agreement. The aggregate
of all pending legal or governmental proceedings to which any Issuer Entity or
any respective subsidiary thereof is a party or of which any of their respective
assets is the subject that are not described in the Registration Statement,
including ordinary routine litigation incidental to the business, would not
reasonably be expected to have or result in a Material Adverse Effect or
materially adversely affect other assets of any Issuer Entity or any respective
subsidiary thereof.

 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

7



--------------------------------------------------------------------------------

(s) Possession of Intellectual Property. The Issuer Entities and their
respective subsidiaries own, possess or can acquire on reasonable terms adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively “Intellectual
Property”) necessary to carry on the business now operated by them, and none of
the Issuer Entities or any of their respective subsidiaries has received any
notice or is otherwise aware of any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Issuer Entities or any of their respective
subsidiaries therein, and which infringement or conflict (if the subject of any
unfavorable decision, ruling or finding) or invalidity or inadequacy,
individually or in the aggregate, could reasonably be expected to have or result
in a Material Adverse Effect.

(t) Title to All Assets. The Company has good and marketable title to all of the
assets reflected in the financial statements (or described in the Prospectus)
hereinabove described, subject to no lien, mortgage, pledge, charge or
encumbrance of any kind except those reflected in such financial statements (or
described in the Prospectus) or which are not material in amount.

(u) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations under this Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements, the Advisory Agreement and the
Sub-Advisory Agreement in connection with the Offering, issuance or sale of the
Common Shares or the consummation of the other transactions contemplated by this
Agreement, the Dealer Manager Agreement, the Selected Dealer Agreements, the
Advisory Agreement and the Sub-Advisory Agreement except as specifically set
forth in this Agreement or as have been already made or obtained under the
Securities Act, the Exchange Act, the Investment Company Act, FINRA rules or as
may be required under the securities laws of all 50 states, the District of
Columbia, and Puerto Rico.

(v) Possession of Licenses and Permits. The Issuer Entities and their respective
subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct the business now operated by them, except such Governmental Licenses,
the failure of which to possess would not reasonably be expected to have or
result in a Material Adverse Effect, and the Issuer Entities and their
respective subsidiaries are in compliance in all material respects with the
terms and conditions of all such Governmental Licenses. All of the Governmental
Licenses are valid and in full force and effect, and neither the Issuer Entities
nor any of their respective subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses.

(w) Agreements.

(i) Each of the partnership agreements, declarations of trust or trust
agreements, limited liability company agreements (or other similar
organizational agreements) and, if applicable, joint venture agreements to which
any of the Issuer Entities or any of their respective subsidiaries is a party
has been duly authorized, executed and delivered by the Issuer Entity or the
relevant subsidiary, as applicable, and constitutes the valid and binding
agreement of the Issuer Entity or such subsidiary, as applicable, enforceable in
accordance with its terms, (a) except as the enforcement thereof may be limited
by (i) the effect of bankruptcy, insolvency or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally or
(ii) the effect of general principles of equity, and (b) the execution, delivery
and performance of such agreements did not, at the time of execution and
delivery, and does not constitute a breach of or default under the charter or
bylaws, partnership agreement, declaration of trust or

 

8



--------------------------------------------------------------------------------

trust agreement, or limited liability company agreement (or other similar
organizational agreement), as applicable, of the Issuer Entity or any of its
subsidiaries or any of the Agreements and Instruments or any law, administrative
regulation, or administrative or court order or decree.

(ii) This Agreement, the Advisory Agreement and each of the partnership
agreements, declarations of trust or trust agreements, limited liability company
agreements (or other similar organizational agreements) and, if applicable,
joint venture agreements to which any of the Issuer Entities or any of their
respective subsidiaries is a party complies in all material respects with all
applicable provisions of the Investment Company Act, the Investment Advisers Act
of 1940 (the “Advisers Act”) and the rules and regulations of the Commission
promulgated under those Acts. As of the date the notification of election to be
regulated as a BDC was filed, the operations and investments and contemplated
operations and investments of the Issuer Entities were and remain in compliance
in all material respects with the provisions of the Investment Company Act
applicable to BDCs. The provisions of the certificate of incorporation and
bylaws of the Issuer Entities, as applicable, and the investment objective,
policies and restrictions described in the Registration Statement and the
Prospectus, assuming they are implemented as so described, will comply in all
material respects with the applicable requirements of the Investment Company
Act. The terms of the Advisory Agreement, including compensation terms, comply
with the provisions of Section 15 of the Investment Company Act and Section 205
of the Advisers Act, each as applicable to BDCs. The approvals by the board of
directors and the stockholders of the Company of the Advisory Agreement have
been made in accordance with the requirements of Section 15 of the Investment
Company Act applicable to companies that have elected to be regulated as BDCs
under the Investment Company Act.

(x) Registration Rights. Except as disclosed in the Prospectus, there are no
persons, other than the Company, with registration or other similar rights to
have any securities registered pursuant to the Registration Statement or
otherwise registered by the Company under the Securities Act, or included in the
Offering contemplated hereby.

(y) Finder’s Fees. None of the Issuer Entities or any respective subsidiary
thereof has received or is entitled to receive, or has incurred liability for,
directly or indirectly, a finder’s fee or similar fee from any person other than
as described in the Prospectus in connection with (i) the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby or
(ii) the acquisition, or the commitment for the acquisition, of debt and equity
investments by the Company.

(z) Taxes. The Issuer Entities and each of their respective subsidiaries has
filed all federal, state and foreign income tax returns and all other material
tax returns which have been required to be filed on or before the due date
thereof (taking into account all extensions of time to file) and all such tax
returns are correct and complete in all material respects. The Issuer Entities
have paid or provided for the payment of all taxes reflected on their respective
tax returns and all assessments received by the Issuer Entities and each of
their respective subsidiaries to the extent that such taxes or assessments have
become due, except for such taxes and assessments of immaterial amounts, the
failure of which to pay would not, individually or in the aggregate, reasonably
be expected to have or result in a Material Adverse Effect. There are no audits,
deficiencies or assessments pending against the Issuer Entities or their
respective subsidiaries relating to income taxes, except for such audits,
deficiencies or assessments of immaterial amounts, which would not, individually
or in the aggregate, reasonably be expected to have or result in a Material
Adverse Effect. All material taxes which the Issuer Entities or their respective
subsidiaries are required to withhold or collect have been duly withheld or
collected.

(aa) Internal Controls. The Company maintains a system of internal control over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) that
complies with the requirements of the Exchange Act and has been designed by the
Company’s principal executive officer and principal financial

 

9



--------------------------------------------------------------------------------

officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP. The Company’s internal
control over financial reporting is effective as of December 31, 2010, and the
Company is not aware of any material weakness in its internal control over
financial reporting. Since the date of the latest audited financial statements
included or incorporated by reference in the Registration Statement, there has
been no change in the Company’s internal control over financial reporting that
has materially affected in an adverse manner, or is reasonably likely to
materially affect in an adverse manner, the Company’s internal control over
financial reporting. Without limiting the generality of the foregoing, the
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurances that: (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. To the Company’s knowledge, neither the Company nor
the Advisor, nor any employee or agent thereof, has made any payment of funds of
the Company or the Advisor, as the case may be, or received or retained any
funds, and no funds of the Company have been set aside to be used for any
payment, in each case in material violation of any law, rule or regulation
applicable to the Company or the Advisor.

(bb) Disclosure Controls and Procedures. The Company maintains “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective as of
December 31, 2010. Without limiting the generality of the foregoing, each of the
Company and the Advisor has implemented and will maintain controls and other
procedures that will be designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act, is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms and is accumulated and
communicated to the Company’s management, including its chief executive officer
and chief financial officer, or persons performing similar functions, as
appropriate to allow timely decisions regarding required disclosure; and the
Company will make and keep books, records and accounts which, in reasonable
detail, accurately and fairly reflect the transactions and dispositions of the
assets of the Company and the Advisor. The Company maintains “disclosure
controls and procedures” (as such term is defined in Rule 30a-3 under the
Investment Company Act); such disclosure controls and procedures are effective
as required by the Investment Company Act and the Rules and Regulations.

(cc) Compliance with the Sarbanes-Oxley Act. The Company and all of the
Company’s directors or officers, in their capacities as such, have complied in
all material respects with any applicable provision of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations promulgated in connection
therewith, including Section 402 related to loans and Sections 302 and 906
related to certifications.

(dd) No Fiduciary Duty. Each Issuer Entity acknowledges and agrees that
Ameriprise Financial is acting solely in the capacity of an arm’s length
contractual counterparty to it with respect to the Offering of the Common Shares
(including in connection with determining the terms of the Offering) and not as
a financial advisor or a fiduciary to, or an agent of, such Issuer Entity or any
other person. Additionally, Ameriprise Financial is not advising the Issuer
Entities or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Issuer Entities shall consult with
their own advisors concerning such matters and shall be responsible for making
their own

 

10



--------------------------------------------------------------------------------

independent investigation and appraisal of the transactions contemplated hereby,
and Ameriprise Financial shall have no responsibility or liability to the Issuer
Entities with respect thereto. Any review by Ameriprise Financial of the Issuer
Entities, the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of Ameriprise Financial
and shall not be on behalf of the Issuer Entities.

(ee) Stock Options. The Company has not granted to any person or entity any
option to purchase common stock of the Company or other equity-based award
pursuant to an equity-based compensation plan or otherwise.

(ff) Forward-Looking Information. The information contained in the Registration
Statement and the Prospectus regarding the Company’s expectations, plans and
intentions and any other information that constitutes “forward-looking”
information (as defined in the Securities Act and the Exchange Act) were made by
the Company on a reasonable basis and reflect the Company’s good faith belief
and/or estimate of the matters described therein.

(gg) Affiliates of the Company. Except as disclosed in the Registration
Statement and the Prospectus (or any amendment or supplement to either of them),
no trustee or officer of the Company is an “interested person” (as defined in
the Investment Company Act) of the Company, Dealer Manager or Ameriprise
Financial. Except as disclosed in the Registration Statement and the Prospectus,
no person is serving or acting as an officer, trustee or investment advisor of
the Company, except in accordance with the applicable provisions of the
Investment Company Act and the Advisers Act and the applicable rules and
regulations thereunder. No relationship, direct or indirect, exists between or
among the Company on the one hand, and the trustees, officers, security holders
of the Company, the Advisor, or their respective affiliates, on the other hand,
which is required to be described in the Prospectus and which is not so
described.

(hh) Fees and Expenses. The information set forth in the Registration Statement
in the fee table contained in the section of the Registration Statement entitled
“Fees and Expenses” has been prepared in all material respects in accordance
with the requirements of Form N-2 and interpretations thereunder, and to the
extent estimated or projected, such estimates or projections are reasonably
believed to be attainable and reasonably based.

(ii) Statistical and Market-Related Data. Any statistical and market-related
data included in the Registration Statement and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
the Company has, to the extent required, obtained written consent to the use of
such data from such sources.

(jj) Policies and Procedures. The Company has adopted and implemented written
policies and procedures reasonably designed to prevent violation of the Federal
Securities Laws (as defined in Rule 38a-1 under the Investment Company Act) by
the Company, including policies and procedures that provide oversight of
compliance by each investment advisor, administrator and transfer agent of the
Company.

(kk) FINRA. To the knowledge of the Company, there are no affiliations or
associations between any member of FINRA and any of the Company’s officers,
trustees or security holders, except as set forth in the Registration Statement
or disclosed in writing to the Dealer Manager.

 

11



--------------------------------------------------------------------------------

(ll) The Advisor.

(i) Good Standing and Authority. The Advisor is a corporation duly organized,
registered with the Commission under the Advisers Act, validly existing and in
good standing under the laws of the State of Florida with full power and
authority to conduct its business as described in the Prospectus. The Advisor is
or will be duly qualified to do business and is in good standing as a foreign
corporation in each other jurisdiction in which it owns or invests in assets or
transacts business of a type that would make such qualification necessary except
where the failure to be so qualified or in good standing would not, individually
or in the aggregate, reasonably be expected to have or result in a Material
Adverse Effect.

(ii) Insurance. The Advisor is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which it is engaged and which the Advisor
deems adequate; all policies of insurance insuring the Advisor or its business,
assets, employees, officers and trustees, including the Advisor’s trustees and
officers errors and omissions insurance policy, are in full force and effect;
the Advisor is in compliance with the terms of such policy in all material
respects; there are no claims by the Advisor under any such policy as to which
any insurance company is denying liability or defending under a reservation of
rights clause; the Advisor has not been refused any insurance coverage sought or
applied for; and the Advisor has no reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect on the
Advisor’s condition (financial or otherwise), business prospects, earnings,
business, or properties, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Registration Statement and the Prospectus (exclusive of any supplement thereto).

(iii) Compliance with Federal Securities Laws. The Advisor is duly registered as
an investment advisor under the Advisers Act and is not prohibited by the
Advisers Act or the Investment Company Act from acting under the Advisory
Agreement as contemplated by the Registration Statement and Prospectus. As such,
the Advisor complies with all applicable provisions of the Advisers Act, the
Investment Company Act, the Securities Act and the Exchange Act.

(iv) Financial Resources. The Advisor has the financial resources available to
it necessary for the performance of its services and obligations as contemplated
in the Registration Statement and the Prospectus and under this Agreement and
the Advisory Agreement.

(v) Registration Statement, Prospectus and Amendments. The description of the
Advisor, its business, and the statements attributable to the Advisor in the
Registration Statement and the Prospectus complied and comply in all material
respects with the provisions of the Securities Act, the Advisers Act, the
Regulations, and the Investment Company Act and did not and will not contain an
untrue statement of a material fact necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading. When the Prospectus or any amendment or supplement thereto
is filed with the Commission pursuant to Rule 497 of the Regulations and at all
times subsequent thereto through the Termination Date, the Prospectus will
comply in all material respects with the requirements of the Securities Act and
the Regulations and will not include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

(vi) Affiliates of the Advisor. Except as disclosed in the Registration
Statement and the Prospectus (or any amendment or supplement to either of them),
the Advisor is not an “affiliated person” (as defined in the Investment Company
Act) of the Dealer Manager or Ameriprise Financial.

 

12



--------------------------------------------------------------------------------

(vii) Internal Controls. The Advisor maintains a system of internal controls
sufficient to provide reasonable assurance that (i) transactions effectuated by
it under the Advisory Agreement are executed in accordance with its management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (ii) access to the Company’s assets is
permitted only in accordance with its management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Neither the Advisor nor the Company, nor any
employee or agent thereof, has made any payment of funds of the Advisor or the
Company, as the case may be, or received or retained any funds, and no funds of
the Company have been set aside to be used for any payment, in each case in
material violation of any law, rule or regulation applicable to the Company or
the Advisor. The Advisor has adopted and implemented written policies and
procedures under Rule 206(4)-7 of the Advisers Act reasonably designed to
prevent violation of the Advisers Act by the Advisor and its supervised persons.

(mm) The Dealer Manager.

(i) Good Standing and Authority. The Dealer Manager has been duly formed and
validly exists as a corporation in good standing under the laws of the State of
Florida with full power and authority to conduct the business in which it is
engaged as described in the Prospectus. The Dealer Manager is duly qualified to
do business as a corporation and is in good standing in each other jurisdiction
in which it transacts business of a type that would make such qualification
necessary except where the failure to be so qualified or in good standing would
not, individually or in the aggregate, reasonably be expected to have or result
in a Material Adverse Effect.

(ii) FINRA Membership. The Dealer Manager is a member of Financial Industry
Regulatory Authority, Inc. (“FINRA”) in good standing.

(iii) Registration Statement, Prospectus and Amendments. The description of the
Dealer Manager and its business and the statements attributable to the Dealer
Manager in the Registration Statement and in the Prospectus complied and comply
in all material respects with the provisions of the Securities Act, the Advisers
Act, the Regulations and the Investment Company Act and did not and will not
contain an untrue statement of a material fact necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading. When the Prospectus or any amendment or
supplement thereto is filed with the Commission pursuant to Rule 497 of the
Regulations and at all times subsequent thereto through the Termination Date,
the Prospectus will comply in all material respects with the requirements of the
Securities Act and the Regulations and will not include any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(iv) Compliance with Federal Securities Laws. To the extent applicable, the
Dealer Manager is in compliance with the Securities Act and the Regulations, the
Exchange Act and the rules and regulations thereunder, and the Investment
Company Act and the rules and regulations thereunder.

(nn) CFG.

(i) Good Standing and Authority. CFG is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Florida with full power and authority to conduct its business as described in
the Prospectus. CFG is or will be duly qualified to do business and is in good
standing as a foreign limited liability company in each other jurisdiction in
which it transacts business of a type that would make such qualification
necessary except where the failure to be so qualified or in good standing would
not, individually or in the aggregate, reasonably be expected to have or result
in a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(ii) Registration Statement, Prospectus, and Amendments. The description of CFG
and its business and the statements attributable to CFG in the Registration
Statement and in the Prospectus complied and comply in all material respects
with the provisions of the Securities Act, the Regulations, the Advisers Act and
the Investment Company Act and did not and will not contain an untrue statement
of a material fact necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading. When the Prospectus or any amendment or supplement thereto is filed
with the Commission pursuant to Rule 497 of the Regulations and at all times
subsequent thereto through the Termination Date, the Prospectus will comply in
all material respects with the requirements of the Securities Act and the
Regulations and will not include any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading

3. Representations and Warranties of the Sub-Advisor.

The Sub-Advisor represents, warrants, and covenants with Ameriprise Financial
for Ameriprise Financial’s benefit that, as of the date hereof:

(a) Good Standing and Authority. The Sub-Advisor is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware with full power and authority to conduct its business as
described in the Prospectus. The Sub-Advisor is or will be duly qualified to do
business and is in good standing as a foreign limited liability company in each
other jurisdiction in which it owns or invests in property or transacts business
of a type that would make such qualification necessary except where the failure
to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have or result in a material adverse effect
on, or material adverse change in, the general affairs, business, operations,
condition (financial or otherwise) or results of operations of the Sub-Advisor
and its subsidiaries, whether or not arising in the ordinary course of business
(a “Sub-Advisor Material Adverse Effect”).

(b) Compliance with Federal Securities Laws. The Sub-Advisor is duly registered
as an investment advisor under the Advisers Act and is not prohibited by the
Advisers Act or the Investment Company Act from acting under the Sub-Advisory
Agreement as contemplated by the Registration Statement and Prospectus. [    ]*

(c) Violations. The Sub-Advisor is not (i) in violation of its charter or
bylaws, its partnership agreement, declaration of trust or trust agreement, or
limited liability company agreement (or other similar organizational agreement),
as applicable; [    ]* or (iii) in violation of any law, order, rule or
regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Sub-Advisor, except in the case of clauses (ii) and (iii), where such conflict,
breach, violation or default would not reasonably be expected to have or result
in, individually or in the aggregate, a Sub-Advisor Material Adverse Effect. The
execution, delivery and performance by the Sub-Advisor of the Sub-Advisory
Agreement and any other material agreements, the consummation of the
transactions contemplated herein and therein and the compliance by the
Sub-Advisor with respect to its obligations hereunder and thereunder do not and
will not, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach, default [    ]*

 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

14



--------------------------------------------------------------------------------

under any of the Sub-Advisor Agreements and Instruments, individually or in the
aggregate, and would not reasonably be expected to have or result in a
Sub-Advisor Material Adverse Effect, nor will such action result in any
violation of the provisions of the charter or bylaws (or similar organizational
document) of the Sub-Advisor, or of any applicable law, rule, regulation,
judgment, order, writ, or decree of any government, governmental
instrumentality, or court, domestic or foreign, having jurisdiction over the
Sub-Advisor, except for such violations that would not reasonably be expected to
have or result in a Sub-Advisor Material Adverse Effect. [    ]* The terms of
the Sub-Advisory Agreement, including compensation terms, comply with those
provisions of Section 15 of the Investment Company Act and Section 205 of the
Advisers Act, each as applicable to BDCs.

(d) No Pending Action. Except as disclosed in the Prospectus, there is no
action, suit or proceeding pending or, to the knowledge of the Sub-Advisor,
threatened or contemplated before or by any arbitrator, court or other
government body, domestic or foreign, against or affecting the Sub-Advisor or
any subsidiary thereof that (i) is required to be disclosed in the Registration
Statement (other than as disclosed therein), (ii) would reasonably be expected
to have or result in a Sub-Advisor Material Adverse Effect, or (iii) would
reasonably be expected to materially and adversely affect [    ]* the
consummation of the transactions contemplated by this Agreement. The aggregate
of all pending legal or governmental proceedings to which the Sub-Advisor or any
subsidiary thereof is a party or of which any of their respective assets is the
subject that are not described in the Registration Statement, including ordinary
routine litigation incidental to the business, would not reasonably be expected
to have or result in a Sub-Advisor Material Adverse Effect or materially
adversely affect other assets of the Sub-Advisor or any subsidiary thereof.

(e) Authorization of Agreement. This Agreement and the Sub-Advisory Agreement
have been duly and validly authorized, executed and delivered by the
Sub-Advisor. The Sub-Advisor has full limited liability company power and
authority to enter into this Agreement and the Sub-Advisory Agreement. The
Sub-Advisory Agreement constitutes the valid, binding and enforceable agreement
of the Sub-Advisor, except to the extent that (i) enforceability may be limited
by (a) the effect of bankruptcy, insolvency or similar laws now or hereinafter
in effect relating to or affecting creditors’ rights generally or (b) the effect
of general principles of equity; or (ii) the enforceability of the
indemnification and/or contribution provisions contained in the Sub-Advisory
Agreement may be limited under applicable securities laws.

(f) Possession of Licenses and Permits. The Sub-Advisor possesses such
Governmental Licenses issued by the appropriate federal, state, local or foreign
regulatory agencies or bodies necessary to conduct the business now operated by
it, except such Governmental Licenses, the failure of which to possess would not
reasonably be expected to have or result in a Material Adverse Effect, and the
Sub-Advisor is in compliance in all material respects with the terms and
conditions of all such Governmental Licenses. All of the Governmental Licenses
are valid and in full force and effect, and the Sub-Advisor has not received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.

(g) Foreign Corrupt Practices Act. Neither the Sub-Advisor nor, to the knowledge
of the Sub-Advisor, any director, officer, agent, employee or affiliate of the
Sub-Advisor is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the FCPA, including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce in furtherance of an offer, payment, promise to pay or
authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any

 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

15



--------------------------------------------------------------------------------

“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Sub-Advisor, and, to the knowledge
of the Sub-Advisor, its affiliates have conducted their businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

(h) Insurance. The Sub-Advisor is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which it is engaged and which the Sub-Advisor
deems adequate; all policies of insurance insuring the Sub-Advisor or its
business, assets, employees, officers and trustees, including the Sub-Advisor’s
employees and officers errors and omissions insurance policy, are in full force
and effect; the Sub-Advisor is in compliance with the terms of such policy in
all material respects; there are no claims by the Sub-Advisor under any such
policy as to which any insurance company is denying liability or defending under
a reservation of rights clause; the Sub-Advisor has not been refused any
insurance coverage sought or applied for; and the Sub-Advisor has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Sub-Advisor Material Adverse Effect on the Sub-Advisor’s condition (financial or
otherwise), business prospects, earnings, business, or properties, whether or
not arising from transactions in the normal course of business, except as set
forth in or contemplated in the Registration Statement and the Prospectus
(exclusive of any supplement thereto).

(i) Financial Resources. The Sub-Advisor has the financial resources available
to it necessary for the performance of its services and obligations as
contemplated in the Registration Statement, the Prospectus and under this
Agreement and the Sub-Advisory Agreement.

(j) Registration Statement, Prospectus and Amendments. The description of the
Sub-Advisor, its business, its fees, and the statements attributable to the
Sub-Advisor in the Registration Statement and the Prospectus complied and comply
in all material respects with the provisions of the Securities Act, the Advisers
Act, the Regulations and the Investment Company Act and did not and will not
contain an untrue statement of a material fact necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading. When the Prospectus or any amendment or
supplement thereto is filed with the Commission pursuant to Rule 497 of the
Regulations and at all times subsequent thereto through the Termination Date,
the description of the Sub-Advisor, its business, its fees, and the statements
attributable to the Sub-Advisor in the Prospectus will comply in all material
respects with the requirements of the Securities Act and the Regulations and
will not include any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(k) No Subsequent Material Events. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus through
the date hereof, except as may otherwise be stated in or contemplated by the
Registration Statement and the Prospectus, (i) there has not been any
Sub-Advisor Material Adverse Effect, whether or not arising in the ordinary
course of business, (ii) there have not been any material transactions entered
into by the Sub-Advisor except in the ordinary course of business, and
(iii) there has not been any material increase in the long-term indebtedness of
the Sub-Advisor.

(l) Affiliates of the Sub-Advisor. Except as disclosed in the Registration
Statement and the Prospectus (or any amendment or supplement to either of them),
the Sub-Advisor is not an “affiliated person” (as defined in the Investment
Company Act) of the Dealer Manager or Ameriprise Financial.

 

16



--------------------------------------------------------------------------------

(m) Internal Controls. The Sub-Advisor maintains a system of internal controls
sufficient to provide reasonable assurance that (i) transactions effectuated by
it under the Sub-Advisory Agreement are executed in accordance with its
management’s general or specific authorization and (ii) access to the Company’s
assets is permitted only in accordance with its management’s general or specific
authorization. The Sub-Advisor has adopted and implemented written policies and
procedures under Rule 206(4)-7 of the Advisers Act reasonably designed to
prevent violation of the Advisers Act by the Sub-Advisor and its supervised
persons.

(n) Possession of Intellectual Property. The Sub-Advisor and its subsidiaries
own, possess or can acquire on reasonable terms adequate Intellectual Property
necessary to carry on the business now operated by them, and neither the
Sub-Advisor nor any of its subsidiaries has received any notice or is otherwise
aware of any infringement of or conflict with asserted rights of others with
respect to any Intellectual Property or of any facts or circumstances which
would render any Intellectual Property invalid or inadequate to protect the
interest of the Sub-Advisor or any of its subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, individually or in the aggregate, could
reasonably be expected to have or result in a Sub-Advisor Material Adverse
Effect.

(o) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Sub-Advisor of its obligations under this Agreement and the Sub-Advisory
Agreement in connection with the offering, issuance or sale of the Common Shares
or the consummation of the other transactions contemplated by this Agreement and
the Sub-Advisory Agreement except as specifically set forth in this Agreement or
as have been already made or obtained under the Securities Act, the Exchange
Act, the Investment Company Act, FINRA rules or as may be required under the
securities laws of all 50 states (except for the State of Alabama), the District
of Columbia, Guam and Puerto Rico.

(p) Finder’s Fees. Other than as contemplated by this Agreement, the Sub-Advisor
has not incurred any liability for any finder’s or broker’s fee or agent’s
commission in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby.

(q) No Fiduciary Duty. The Sub-Advisor acknowledges and agrees that Ameriprise
Financial is acting solely in the capacity of an arm’s length contractual
counterparty to it with respect to the Offering of the Common Shares (including
in connection with determining the terms of the Offering) and not as a financial
advisor or a fiduciary to, or an agent of, the Sub-Advisor or any other person.
Additionally, Ameriprise Financial is not advising the Sub-Advisor or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Sub-Advisor shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and
Ameriprise Financial shall have no responsibility or liability to the
Sub-Advisor with respect thereto. Any review by Ameriprise Financial of the
Sub-Advisor, the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of Ameriprise
Financial and shall not be on behalf of the Sub-Advisor.

(r) [    ]*

 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

17



--------------------------------------------------------------------------------

4. Sales of Common Shares.

(a) Purchase of Common Shares. On the basis of the representations, warranties
and covenants contained herein, but subject to the terms and conditions set
forth herein, the Company and the Dealer Manager hereby appoint Ameriprise
Financial as a selected dealer for the Common Shares during the period from the
date hereof to the Termination Date (the “Effective Term”), including the Common
Shares to be issued pursuant to the DRIP. Subject to the performance by the
Company and the Dealer Manager of all obligations to be performed by it
hereunder and the completeness and accuracy of all of its representations and
warranties, Ameriprise Financial agrees to use its best efforts, during the term
of this Agreement, to offer and sell such number of Common Shares as
contemplated by this Agreement at the price stated in the Prospectus, as the
same may be adjusted from time to time. A purchase of Common Shares (a
“Subscription”) must be made during the offering period described in the
Prospectus. Persons desiring to purchase Common Shares are required to
(i) deliver to Ameriprise Financial a payment for the aggregate dollar amount of
Common Shares desired to be purchased at the gross offering price per Common
Share in effect from time to time (the “Offering Price”) (subject to certain
volume discounts, valuations or other discounts as described in the Prospectus,
or such other per share price as may be applicable pursuant to the DRIP, in
which case no selling commission or marketing support fee shall be paid) payable
to Ameriprise Financial, or (ii) authorize a debit of such amount to the account
such purchaser maintains with Ameriprise Financial. A subscription agreement in
the form agreed upon by Ameriprise Financial and the Company (a “Subscription
Agreement”) must be completed and submitted to the Company for all investors. On
a weekly basis, Ameriprise Financial will transfer, via Federal Reserve bank
wire, the total amount debited from investor accounts for the purchase of Common
Shares along with a list including the name, address of, the social security
number or taxpayer identification number of, the brokerage account number of (if
applicable), the number of Common Shares purchased by, any election to
participate in the DRIP by, and the total dollar amount of investment by, each
investor on whose behalf a check is submitted or a wire transfer is made.
Ameriprise Financial also will forward all Subscription Agreements received in
good order by Ameriprise Financial to the Company on a weekly basis. Ameriprise
Financial shall use its best efforts to wire such funds or transmit checks to
DST Systems, Inc. (the “Transfer Agent”) on a weekly basis, after receipt by
Ameriprise Financial of each order in good order. Ameriprise Financial will
advise the Transfer Agent whether the funds Ameriprise Financial are submitting
are attributable to individual retirement accounts, Keogh plans or any other
employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974 or from some other type of investor. The parties
acknowledge that any receipt by Ameriprise Financial of payments for
Subscriptions for Common Shares shall be effected solely as an administrative
convenience, and such receipt of payments shall not be deemed to constitute
acceptance of orders to purchase Common Shares or sales of Common Shares by the
Company.

All Subscriptions solicited by Ameriprise Financial will be strictly subject to
review and acceptance by the Company, and the Company reserves the right in its
absolute discretion to reject any Subscription or to accept or reject
Subscriptions in the order of their receipt by the Company or otherwise. Within
30 days of receipt of a Subscription, the Company must accept or reject such
Subscription. If the Company elects to reject such Subscription, within 10
business days after such rejection, it must notify the purchaser of such fact
and cause the return of purchaser’s funds submitted with such application and
any interest earned thereon. If Ameriprise Financial receives no notice of
rejection within the foregoing time limits or if funds submitted by the
purchaser are released from escrow to the Company within the foregoing time
limits, the Subscription shall be deemed accepted. Ameriprise Financial agrees
to use commercially reasonable efforts to determine that the purchase of Common
Shares is a suitable and appropriate investment for each potential purchaser of
Common Shares based on information provided by such purchaser regarding, among
other things, such purchaser’s financial situation and investment objectives.
Ameriprise Financial agrees to maintain copies of the Subscriptions received
from investors for a minimum of six years from the date of sale and will make
such information available to the Company upon request by the Company.

 

18



--------------------------------------------------------------------------------

(b) Closing Dates and Delivery of Common Shares. In no event shall a sale of
Common Shares to an investor be completed until at least 5 business days after
the date the investor receives a copy of the Prospectus. On the date Common
Shares are first issued to investors (such date being herein referred to as the
“Initial Closing Date”), the Company’s Transfer Agent will at such time and
place as instructed by Ameriprise Financial and the Company (which instruction
shall be subject to the satisfaction on such date of the conditions contained
herein), deliver to the Company or its designee immediately available funds in
an amount equal to the funds maintained by the Company on deposit prior to the
date designated by the Company. If, after the Initial Closing Date, additional
sales of Common Shares are made, on each such date (each an “Additional Closing
Date”) and at each such time and place as instructed by the Company (which
instruction shall be subject to the satisfaction on each Additional Closing Date
of the conditions contained herein), the Company’s Transfer Agent shall be
required to deliver to the Company or its designee immediately available funds
in an amount equal to the funds on deposit prior to the date specified by the
Company. The Initial Closing Date and each Additional Closing Date are each
herein referred to as a “Closing Date.” Share issuance dates for purchases made
pursuant to the DRIP will be as set forth in the DRIP.

(c) Dealers. The Common Shares offered and sold under this Agreement shall be
offered and sold only by Ameriprise Financial, a member in good standing of
FINRA. The Issuer Entities and affiliates thereof agree to participate in
Ameriprise Financial’s marketing efforts to the extent that Ameriprise Financial
may reasonably request and, without limiting the generality of the foregoing,
agree to visit Ameriprise Financial’s offices as Ameriprise Financial may
reasonably request.

(d) Compensation. In consideration for Ameriprise Financial’s execution of this
Agreement, and for the performance of Ameriprise Financial’s obligations
hereunder, the Dealer Manager shall pay Ameriprise Financial a commission (the
“Selling Commission”) equal to 7.0% of the Offering Price of each Share sold by
Ameriprise Financial, subject to reduction as specified in this Section 4(d) and
the Prospectus. Except as otherwise provided below with respect to Special Sales
(as defined below), from its marketing support fee, the Dealer Manager will
allow to Ameriprise Financial a marketing support fee for performing marketing,
educational and/or other services and activities on behalf of financial advisors
and investors (a “Reallowed Marketing Support Fee”) of 1.5% of the Offering
Price of each Common Share sold by Ameriprise Financial. Such commission rates
shall remain in effect during the full term of this Agreement unless otherwise
changed by a written agreement between all parties hereto. A sale of Common
Shares shall be deemed to be completed only after the Company receives a
properly completed subscription agreement for Common Shares from Ameriprise
Financial evidencing the fact that the investor had received a final Prospectus
for a period of not less than 5 full business days, together with payment of the
full purchase price of each purchased Share from a buyer who satisfies each of
the terms and conditions of the Registration Statement and Prospectus and only
after such subscription agreement has been accepted in writing by the Company.
Such compensation shall be payable to Ameriprise Financial by the Dealer Manager
after such acceptance of the subscription agreement; provided, however, that
compensation or commissions shall not be paid by the Dealer Manager if the
commission payable to Ameriprise Financial or any Ameriprise Financial salesman
exceeds the amount allowed by any regulatory agency. Ameriprise Financial shall
not re-allow any commissions to non-FINRA members. The Dealer Manager may pay
reduced commissions or may eliminate commissions on certain sales of Common
Shares, including the reduction or elimination of commissions in accordance with
the following paragraph of this Section 4. Any such reduction or elimination of
commissions will not, however, change the net proceeds to the Company.

 

19



--------------------------------------------------------------------------------

No Selling Commission or marketing support fee shall be paid to Ameriprise
Financial for purchases made by an investor pursuant to the Company’s DRIP.

The following persons and entities may purchase Common Shares net of 7.0%
Selling Commissions in connection with Subscriptions solicited by Ameriprise
Financial pursuant to Section 4(a) hereof (“Special Sales”): (i) a registered
principal or representative of the Dealer Manager or Ameriprise Financial;
(ii) an employee, officer, or trustee of the Company, the Advisor, or the
Sub-Advisor or an employee, officer, or trustee of an affiliate of any of the
foregoing entities; (iii) an investor whose contract for investment advisory and
related brokerage services includes a fixed or “wrap” fee or other asset-based
fee arrangement, unless that contract is with a federally registered investment
advisor that is dually registered as a broker-dealer and provides financial
planning services, in which case the investor will pay both Selling Commissions
and the Reallowed Marketing Supporting Fee; and (iv) a person investing in a
bank trust account with respect to which the decision-making authority for
investments made has been delegated to the bank trust department. In the event
Ameriprise Financial has a contractual arrangement with its clients for the
payment of fees on terms that are inconsistent with the acceptance of all or a
portion of the Selling Commissions and the Reallowed Marketing Support Fees,
Ameriprise Financial may elect not to accept all or a portion of its
compensation in the form of Selling Commissions and Reallowed Marketing Support
Fees offered by the Company for Common Shares that it sells.

In connection with the purchase and subsequent purchase of certain minimum
numbers of Common Shares, the amount of commissions otherwise payable may be
reduced in accordance with the volume discounts schedule set forth below:

 

Dollar Amount of Shares Purchased

   Purchase Price per
Incremental Share in Volume
Discount Range      Reduced Selling Commission
Rate  

1-500,000

   $ 11.100         7.0 % 

500,001-750,000

   $ 10.989         6.0 % 

750,001-1,000,000

   $ 10.878         5.0 % 

1,000,001-2,500,000

   $ 10.767         4.0 % 

2,500,001-5,000,000

   $ 10.656         3.0 % 

5,000,001 and up

   $ 10.545         2.0 % 

The above table assumes a $11.10 Offering Price per Common Share. Discounts will
be adjusted appropriately for changes in the Offering Price per Common Share.

The volume discount is incremental. The reduced selling price per share and
Selling Commissions will be applied to the incremental Common Shares within the
indicated range only. Once an investor’s incremental purchases qualifies for a
volume discount, the investor is eligible to receive the benefit of such
discount for subsequent purchases of shares in the offering through the same
selected broker-dealer. Ameriprise Financial shall notify the Company if and
when Ameriprise Financial believes that an investor’s cumulative purchases
qualify such investor for a volume discount.

The parties hereby agree that the foregoing compensation is not in excess of the
usual and customary distributors’ or sellers’ commissions received in the sale
of securities similar to the Common Shares, that Ameriprise Financial’s interest
in the Offering is limited to such compensation from the Dealer Manager and
Ameriprise Financial’s indemnity referred to in Section 9 of the Dealer Manager
Agreement, and that the Company is not liable or responsible for the direct
payment of such compensation to Ameriprise Financial. In addition, as set forth
in the Prospectus, the Dealer Manager may reimburse Ameriprise Financial up to
0.5% of gross proceeds from the sale of Common Shares for bona fide due
diligence expenses incurred by Ameriprise Financial. Ameriprise Financial shall
provide a detailed and itemized invoice for any such due diligence expenses.

 

20



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, no Issuer Entity shall pay
Ameriprise Financial the amounts set forth in this Section 4 if any such payment
would cause the aggregate underwriting compensation to be paid to all parties in
connection with the Offering to exceed the limitations prescribed by FINRA. The
Issuer Entities shall notify Ameriprise Financial in writing if any of them
becomes aware or believes in good faith that the aggregate underwriting
compensation to be paid to all parties in connection with the Offering is
reasonably likely to exceed the limitations prescribed by FINRA.

The Company represents that neither it nor any of its affiliates have offered or
sold any Common Shares pursuant to this Offering, other than directly to the
Company’s officers and directors and as otherwise disclosed in the Prospectus,
and agrees that, through the Termination Date, the Company will not offer or
sell any Common Shares other than through the Dealer Manager as provided in the
Dealer Manager Agreement, Ameriprise Financial as herein provided and the
Selected Dealers other than Ameriprise Financial as provided in the Selected
Dealer Agreements, except to its officers and directors and as otherwise
disclosed in the Prospectus, upon written notice to Ameriprise Financial.

This section 4(d) shall survive the termination of this Agreement.

(e) Calculation of Fees. Ameriprise Financial will have sole responsibility, and
Ameriprise Financial’s records will provide the sole basis for calculating fees
under this Section 4. Upon request by Ameriprise Financial, the Issuer Entities
shall provide records to assist Ameriprise Financial in its calculations.

(f) Finder’s Fee. Neither the Company nor Ameriprise Financial shall, directly
or indirectly, pay or award any finder’s fee, commission or other compensation
to any person engaged by a potential investor for investment advice as an
inducement to such advisor to advise the purchase of Common Shares; provided,
however, that normal Selling Commissions payable to a registered broker-dealer
or other properly licensed person for selling Common Shares shall not be
prohibited hereby.

(g) Suspension of Orders and Sales. Notwithstanding the Company’s obligations in
this Section 4, Ameriprise Financial will suspend or cease offering and selling
Common Shares as soon as reasonably practicable following receipt of written
notice from the Company or the Dealer Manager that the Company has suspended or
terminated the Offering for any reason, and, in such event, Ameriprise
Financial, in its sole discretion, may determine to resume the offering and
selling of Common Shares hereunder only upon the subsequent request of the
Company or the Dealer Manager.

5. Covenants of Issuer Entities. Each Issuer Entity, as applicable, jointly and
severally, covenants and agrees with Ameriprise Financial as follows:

(a) Commission Orders. The Company will use its best efforts to cause any
amendments to the Registration Statement to become effective as promptly as
possible, maintain the effectiveness of the Registration Statement and promptly
notify Ameriprise Financial and, if requested, confirm the notice in writing
(i) when any post-effective amendment to the Registration Statement becomes
effective, (ii) following the issuance by the Commission or any state securities
authority of any applicable jurisdiction of any stop order or of the initiation
or the threatening of any proceedings for that purpose or of the suspension of
the qualification of the Common Shares for offering or sale in any jurisdiction
or of the institution or threatening of any proceedings for any of such
purposes, (iii) following the receipt of any comments from the Commission with
respect to the Registration Statement, the Company’s annual

 

21



--------------------------------------------------------------------------------

report on Form 10-K or quarterly report on Form 10-Q, or any other filings,
(iv) of any request by the Commission for any material amendment to the
Registration Statement as filed or any amendment or supplement to the Prospectus
or for additional material information relating thereto and (v) if the
Registration Statement becomes unavailable for use in connection with the
Offering of the Common Shares for any reason. The Company and the Dealer Manager
will use their best efforts to prevent the issuance by the Commission of a stop
order or a suspension order, and if the Commission shall issue a stop order or
suspension order at any time, the Company and the Dealer Manager will use their
best efforts to obtain the lifting of such order at the earliest practicable
moment with respect to all applicable jurisdictions covered by the order. The
Company shall not accept any Subscription for Common Shares during the
effectiveness of any stop order or if the Registration Statement becomes
unavailable for use in connection with the Offering of the Common Shares for any
reason.

(b) Registration Statement. The Company will deliver to Ameriprise Financial
without charge promptly after the Registration Statement or any amendment or
supplement thereto becomes effective, such number of copies of the Prospectus
(as amended or supplemented), the Registration Statement and supplements and
amendments thereto, if any (without exhibits), as Ameriprise Financial may
reasonably request. Unless Ameriprise Financial is otherwise notified in writing
by the Company, the Company hereby consents to the use of the Prospectus or any
amendment or supplement thereto by Ameriprise Financial both in connection with
the Offering and for such period of time thereafter as the Prospectus is
required to be delivered in connection therewith.

(c) “Blue Sky” and FINRA Qualifications. The Company and the Dealer Manager will
endeavor in good faith to seek the approval of the Offering by FINRA and to
qualify the Common Shares for offering and sale under the securities laws of all
50 states, the District of Columbia, and Puerto Rico, except in those
jurisdictions which Ameriprise Financial may reasonably designate; provided,
however, that the Company shall not be obligated to subject itself to taxation
as a party doing business in any such jurisdiction. In each jurisdiction where
such qualification shall be effected, the Company will, unless Ameriprise
Financial agrees that such action is not at the time necessary or advisable,
file and make such statements or reports as are or may reasonably be required by
the laws of such jurisdiction.

(d) “Blue Sky” Memorandum. The Company will furnish to Ameriprise Financial, and
Ameriprise Financial may be allowed to rely upon, a blue sky memorandum prepared
by counsel to the Company reasonably acceptable to Ameriprise Financial, in
customary form naming the jurisdictions in which the Common Shares have been
qualified for sale under the respective securities laws of such jurisdiction. In
each jurisdiction where the Common Shares have been qualified, the Company will
make and file such statements and reports each year as are or may be required by
the laws of such jurisdiction to maintain such qualification throughout the
period of the Offering.

(e) Amendments and Supplements. If during the time when a Prospectus is required
to be delivered under the Securities Act, any event relating to the Company
shall occur as a result of which it is necessary, in the opinion of the
Company’s counsel, to amend the Registration Statement or to amend or supplement
the Prospectus in order to make the Prospectus not misleading in light of the
circumstances existing at the time it is delivered to an investor, or if it
shall be necessary, in the opinion of the Company’s counsel, at any such time to
amend the Registration Statement or amend or supplement the Prospectus in order
to comply with the requirements the Securities Act or the Regulations, the
Company will notify a representative in the Ameriprise Financial legal
department; prepare and furnish without expense to Ameriprise Financial a
reasonable number of copies of an amendment or amendments to the Registration
Statement or the Prospectus, or a supplement or supplements to the Prospectus
which will amend or supplement the Registration Statement or Prospectus, so
that, as amended or supplemented, the Registration Statement or Prospectus will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in

 

22



--------------------------------------------------------------------------------

the light of the circumstances under which they were made, not misleading, or to
make the Registration Statement or the Prospectus comply with such requirements.
Without limiting the generality of the foregoing, within 5 business days after
the Company files a Quarterly Report on Form 10-Q, the Company agrees to file a
supplement to the Prospectus which incorporates the financial and other
information contained in such Quarterly Report (a “Periodic Prospectus
Supplement”). In addition, in order to comply with Section 10(a)(3) of the
Securities Act, the Company agrees to file a post-effective amendment to the
Registration Statement each year to include the Company’s audited financial
statements and other information contained in the Company’s annual report on
Form 10-K for that fiscal year (an “Annual Post-Effective Amendment”). The
Annual Post-Effective Amendment will be filed no later than 16 months from the
date of the last audited financials contained in or incorporated by reference
into the Registration Statement.

(f) Delivery of Periodic Filings. The Company will include with any prospectus
or “investor kit” delivered to Ameriprise Financial for distribution to
potential investors in connection with the Offering a copy of the Company’s most
recent annual report on Form 10-K, quarterly report on Form 10-Q or a prospectus
supplement containing the material information from such reports.

(g) Periodic Financial Information. On or prior to the date on which there shall
be released to the general public interim financial statement information
related to the Company with respect to each of the first three quarters of any
fiscal year or preliminary financial statement information with respect to any
fiscal year, the Company will furnish such information to Ameriprise Financial,
confirmed in writing (as used in this section, “in writing” to include
electronic communications), and file such information pursuant to the rules and
regulations promulgated under the Securities Act or the Exchange Act.

(h) Audited Financial Information. On or prior to the date on which there shall
be released to the general public financial information included in or derived
from the audited financial statements of the Company for the preceding fiscal
year, the Company will furnish such information to Ameriprise Financial,
confirmed in writing (as used in this section, “in writing” to include
electronic communications), and file such information pursuant to the rules and
regulations promulgated under the Securities Act or the Exchange Act. On or
before April 1 of each calendar year, CFG shall furnish its audited financial
statements for the preceding fiscal year, confirmed in writing.

(i) Copies of Reports. Until the consummation of a liquidity event by the
Company as described in the Prospectus (i.e., either (i) the sale of all or
substantially all of the Company’s assets on a complete portfolio basis or
individually followed by a liquidation, (ii) a listing of the Common Shares on a
national securities exchange or (iii) a merger or other transaction approved by
the Company’s board of directors in which the Company’s stockholders receive
cash or shares of a publicly traded company), the Company will furnish (which
may be by electronic delivery) Ameriprise Financial with the following:

(i) As soon as practicable after they have been sent or made available by the
Company to its stockholders or filed with the Commission, two copies of each
annual and interim financial or other report provided to stockholders (excluding
individual account statements sent to security holders of the Company in the
ordinary course);

(ii) As soon as practicable, two copies of every press release issued by the
Company and every material news item and article in respect of the Company or
its affairs released by the Company; and

(iii) Additional documents and information with respect to the Company and its
affairs as Ameriprise Financial may from time to time reasonably request.

 

23



--------------------------------------------------------------------------------

Documents, other than final Prospectuses or supplements or amendments thereto
for distribution to investors, required to be delivered pursuant to this
Agreement, to the extent any such documents are included in materials otherwise
filed with the Commission, may be delivered electronically and, if so delivered,
shall be deemed to have been delivered on the date (i) on which the Company
posts such documents or provides a link thereto on the Company’s website; or
(ii) on which such documents are posted on the Commission’s website on behalf of
the Company or on any other internet or intranet website, if any, to which
Ameriprise Financial has access; provided, however, that the Company shall
notify Ameriprise Financial of the posting of any such documents.

(j) Sales Material. The Company will deliver to Ameriprise Financial from time
to time all advertising and supplemental sales material (whether designated
solely for broker-dealer use or otherwise) proposed to be used or delivered in
connection with the Offering, prior to the use or delivery to third parties of
such material, and will not so use or deliver, in connection with the Offering,
any such material to Ameriprise Financial’s customers or registered
representatives without Ameriprise Financial’s prior written consent, which
consent, in the case of material required by law, rule or regulation of any
regulatory body, including FINRA, to be delivered, shall not be unreasonably
withheld or delayed. The Company shall ensure that all advertising and
supplemental sales literature used by Ameriprise Financial will have been filed
with and reviewed by all applicable regulatory agencies, which may include, but
is not limited to, the Commission, FINRA and state securities agencies, as
applicable, prior to use by Ameriprise Financial, and FINRA has not prohibited
the use of any such sales material. For the avoidance of doubt, ordinary course
communications with the Company’s stockholders, including, without limitation,
the delivery of annual and quarterly reports and financial information, dividend
notices, distribution notices, reports of net asset value and information
regarding the tax treatment of distributions and similar matters shall not be
considered advertising and supplemental sales material, unless the context
otherwise requires.

(k) Use of Proceeds. The Company will apply the proceeds from the sale of Common
Shares as set forth in the section of the Prospectus entitled “Use of Proceeds”
and operate the business of the Company in accordance with the descriptions of
its business set forth in the Prospectus.

(l) Prospectus Delivery. Within the time during which a prospectus relating to
the Common Shares is required to be delivered under the Securities Act, the
Company will comply with all requirements imposed upon it by the Securities Act
and the Regulations so far as necessary to permit the continuance of sales of or
dealings in the Common Shares as contemplated by the provisions hereof and the
Prospectus. The Dealer Manager confirms that it is familiar with Rule 15c2-8 of
the Exchange Act, relating to the distribution of preliminary and final
prospectuses, and confirms that it has complied and will comply therewith in
connection with the Offering of Common Shares contemplated by this Agreement, to
the extent applicable.

(m) Financial Statements. The Company will make generally available to its
stockholders as soon as practicable, but not later than the Availability Date,
an earnings statement of the Company (in form complying with Rule 158 of the
Securities Act) covering a period of 12 months beginning after the Effective
Date but not later than the first day of the Company’s fiscal quarter next
following the Effective Date. For purposes of the preceding sentence, the term
“Availability Date” means the 45th day after the end of the fourth fiscal
quarter following the fiscal quarter that includes such Effective Date, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, the term “Availability Date” means the 90th day after the end of such
fourth fiscal quarter (or if either of such dates specified above is a day the
Commission is not open to receive filings, then the next such day that the
Commission is open to receive filings).

 

24



--------------------------------------------------------------------------------

(n) Compliance with the Exchange Act. The Company will comply with the
requirements of the Exchange Act relating to the Company’s obligation to file
and, as applicable, deliver to its stockholders periodic reports including
annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports
on Form 8-K.

(o) Licensing and Compliance. The Company and the Dealer Manager covenant that
any persons employed or retained by them to provide sales support or wholesaling
services in support of Ameriprise Financial or its clients shall be licensed in
accordance with all applicable laws, will comply with all applicable federal and
state securities laws and regulations and will use only sales literature
approved and authorized by the Company and the Dealer Manager.

(p) Reimbursement Policy. The Company, the Dealer Manager and any agents of
either, including any wholesalers, shall comply with (i) all applicable federal
and state laws, regulations and rules and the rules of any applicable
self-regulatory organization, including, but not limited to, FINRA rules and
interpretations governing cash and non-cash compensation, (ii) Ameriprise
Financial’s policies governing revenue sharing, cash compensation and non-cash
compensation, as communicated to the Dealer Manager and (iii) Ameriprise
Financial’s wholesaler reimbursement policy as communicated to the Dealer
Manager, as amended from time to time in Ameriprise Financial’s sole discretion,
provided that such policy complies with the rules and regulations of FINRA and
that the Dealer Manager is notified of any changes to such policies.

(q) Trade Names and Trademarks. No Issuer Entity may use any company name, trade
name, trademark, service mark or logo of Ameriprise Financial or any person or
entity controlling, controlled by or under common control with Ameriprise
Financial without Ameriprise Financial’s prior written consent. Such trademarks
include, without limitation, “Ameriprise Financial,” “Ameriprise,” “Ameriprise
Financial Services,” “RiverSource” and “Columbia.”

This section 5(q) shall survive the termination of this Agreement.

(r) Status as BDC. The Company will use its commercially reasonable efforts to
maintain its status as a BDC under the Investment Company Act; provided,
however, the Company may cease to be, or withdraw its election as a BDC under
the Investment Company Act, with the approval of its board of trustees and a
vote of its shareholders as required by Section 58 of the Investment Company
Act, or a successor provision. The Company will provide immediate notice to the
Dealer Manager and Ameriprise Financial if it seeks approval for such withdrawal
or otherwise ceases to be a BDC.

6. Covenants of Sub-Advisor. The Sub-Advisor covenants and agrees with
Ameriprise Financial as follows:

(a) Trade Names and Trademarks. The Sub-Advisor may not use any company name,
trade name, trademark, service mark or logo of Ameriprise Financial or any
person or entity controlling, controlled by or under common control with
Ameriprise Financial without Ameriprise Financial’s prior written consent. Such
trademarks include, without limitation, “Ameriprise Financial,” “Ameriprise,”
“Ameriprise Financial Services,” “RiverSource” and “Columbia.”

This section 6(a) shall survive the termination of this Agreement.

 

25



--------------------------------------------------------------------------------

7. Covenants of Ameriprise Financial. Ameriprise Financial covenants and agrees
with the Company as follows:

(a) Prospectus Delivery. Ameriprise Financial confirms that it is familiar with
Rule 15c2-8 under the Exchange Act, relating to the distribution of preliminary
and final prospectuses, and confirms that it has complied and will comply in all
material respects therewith in connection with the Offering of Common Shares
contemplated by this Agreement, to the extent applicable.

(b) Accuracy of Information. No information supplied by Ameriprise Financial
specifically for use in the Registration Statement will contain any untrue
statements of a material fact or omit to state any material fact necessary to
make such information not misleading.

(c) No Additional Information. Ameriprise Financial will not give any
information or make any representation in connection with the Offering of the
Common Shares other than that contained in the Prospectus, the Registration
Statement, the Company’s other filings under the Securities Act or the Exchange
Act, or advertising and supplemental sales material contemplated by this
Agreement and approved by the Company, except for such information and
representations that would not reasonably be expected to or result in a Material
Adverse Effect.

(d) Sale of Common Shares.

(i) Ameriprise Financial shall solicit purchasers of the Common Shares only in
the jurisdictions in which Ameriprise Financial has been advised by the Company
(including pursuant to the blue sky memorandum, and any updates thereto,
delivered to Ameriprise Financial pursuant to Section 4(d)) that such
solicitations may be made and in which Ameriprise Financial is qualified to so
act.

(ii) Ameriprise Financial is a registered broker-dealer under the Exchange Act
and is licensed as a broker-dealer in each jurisdiction in which it will solicit
customers for purchase of the Common Shares. In connection with its activities
in respect of the Common Shares, Ameriprise Financial will comply in all
material respects with all laws, rules and regulations applicable to
broker-dealers registered under the Exchange Act and licensed in such
jurisdictions.

(iii) Ameriprise Financial is a member of FINRA and will, in connection with its
activities in respect of the Common Shares, comply in all material respects with
all applicable rules, regulations and policies of FINRA.

(iv) Neither the execution and delivery of this Agreement by Ameriprise
Financial, the consummation of the transactions herein contemplated, nor the
fulfillment of, or compliance with, the terms and provisions hereof by
Ameriprise Financial conflict with any applicable law, regulation or rule of any
governmental instrumentality governing Ameriprise Financial’s business as a
broker-dealer or any of its organizational documents, except for such violations
that would not reasonably be expected to have or result in a Material Adverse
Effect. Further, no consent, approval or other authorization of or by, or filing
or registration with, any court, administrative or regulatory agency or other
governmental authority is required to be obtained by Ameriprise Financial in
connection with Ameriprise Financial’s performance of the transactions
contemplated by this Agreement.

(e) Foreign Corrupt Practices Act. Neither Ameriprise Financial nor, to the
knowledge of Ameriprise Financial, any director, officer, agent, employee or
affiliate of Ameriprise Financial is aware of or has taken any action, directly
or indirectly, that would result in a violation by such persons of the FCPA,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce in furtherance of an offer, payment,
promise to pay or authorization of the payment of any money, or other property,
gift, promise to give, or authorization of the giving of anything of value to
any “foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and Ameriprise Financial, and, to

 

26



--------------------------------------------------------------------------------

the knowledge of Ameriprise Financial, its affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

8. Payment of Expenses.

(a) Expenses. Whether or not the transactions contemplated in this Agreement are
consummated or if this Agreement is terminated, the Company and/or the Dealer
Manager as designated in the Prospectus will pay, or will cause to be paid, in
addition to the compensation described in Section 4(d) hereof (which Ameriprise
Financial may retain up to the point of termination unless this Agreement is
terminated without any Common Shares being sold, in which case no such
compensation shall be paid), all fees and expenses incurred in connection with
the formation, qualification and registration of the Company and in marketing,
distributing and processing the Common Shares under applicable federal and state
law, and any other fees and expenses actually incurred and directly related to
the Offering and the Company’s other obligations under this Agreement, including
such fees or expenses as: (i) the preparing, printing, filing and delivering of
the Registration Statement (as originally filed and all amendments thereto) and
of the Prospectus and any amendments or supplements thereto and the preparing
and printing of this Agreement and Subscription Agreements, including the cost
of all copies thereof and any financial statements or exhibits relating to the
foregoing supplied to Ameriprise Financial in quantities reasonably requested by
Ameriprise Financial; (ii) the preparing and printing of the sales material and
related documents and the filing and recording of such certificates or other
documents necessary to comply with the laws of the State of Maryland for the
formation of a BDC and thereafter for the continued good standing of the
Company; (iii) the issuance and delivery of the Common Shares, including any
transfer or other taxes payable thereon; (iv) any escrow arrangements in
connection with the transactions described herein, including any compensation or
reimbursement to an escrow agent for its services as such; (v) the qualification
or registration of the Common Shares under state securities or “blue sky” laws;
(vi) the filing fees payable to the Commission and FINRA; (vii) the preparation
and printing of advertising material in connection with and relating to the
Offering, including the cost of all sales literature and investor and
broker-dealer sales and information meetings; (viii) the cost and expenses of
counsel and accountants of the Company; (ix) Ameriprise Financial’s costs of
technology associated with the offering, other costs and expenses related to
such technology costs, and the facilitation of the marketing of the Shares and
the ownership of such Shares by Ameriprise Financial’s customers; and (x) any
other expenses of issuance and distribution of the Shares. Any costs that are
reimbursed pursuant to part (ix) of this Section 8(a) shall be treated as a
reallowance of the marketing support fee.

(b) Sales Incentive Programs. Subject to the satisfactory completion of any
regulatory reviews and examinations which may be required, the prior review and
approval by FINRA pursuant to applicable rules of FINRA (including FINRA Rules
5110 and 5190) and approval by the Company or the Advisor, the Company, the
Advisor and affiliates of the Advisor may establish sales incentive programs for
Ameriprise Financial’s associated persons only. Sales incentives will be deemed
to be additional compensation. The aggregate value of incentives paid directly
to an individual associated person during the Offering will not exceed $100 in
any given year.

(c) Ad Hoc Requests. From time to time, the Issuer Entities may make requests
that can reasonably be regarded as being related to but separate from the
services contemplated by this Agreement (“Services” under this Agreement) or
that otherwise fall outside the ordinary course of business relationships such
as the one contemplated under this Agreement (“Ad Hoc Requests”). Examples of Ad
Hoc Requests include, but are not limited to, requests that would require
Ameriprise Financial to implement information technology modifications,
participate in or respond to audits, inspections or compliance reviews or
respond to or comply with document requests. To the extent that Ameriprise
Financial’s compliance with an Ad Hoc Request would cause Ameriprise Financial
to incur material

 

27



--------------------------------------------------------------------------------

expenses, the Company and Ameriprise Financial will mutually agree as to the
payment of such expenses between the parties. Ameriprise Financial reserves the
right to refuse to comply with an Ad Hoc Request if the parties are unable to
reach an agreement on payment of reasonable expenses unless failure to complete
an Ad Hoc Request would violate FINRA Rules and provided that Ameriprise
Financial’s consent to an agreement has not been unreasonably withheld; it being
understood that consent shall not be deemed to be unreasonably withheld if the
payment for such Ad Hoc Requests, individually or when aggregated with other
amounts to be paid to Ameriprise pursuant to this Agreement, would violate FINRA
rules. Payments for Ad Hoc Requests will be requested through the Dealer Manager
and will be separate from and above the payments for Services, but shall be
included, as applicable, when calculating total compensation paid to Ameriprise
for purposes of the limitations described in Section 8(d) hereof.

(d) Limitation. Notwithstanding anything to the contrary herein, no Issuer
Entity shall pay Ameriprise Financial for any such expenses if any such payment
would cause the aggregate underwriting compensation to be paid in connection
with the offering to exceed the limitations prescribed by FINRA Rule 2310
(currently 10% of gross offering proceeds). The total compensation paid to
Ameriprise Financial from the Issuer Entities in connection with the Offering
pursuant to Section 4(d) hereof and this Section 8 shall not exceed the
limitations prescribed by FINRA. The Company, the Dealer Manager and Ameriprise
Financial agree to monitor the payment of all fees and expense reimbursements to
assure that FINRA limitations are not exceeded. However, nothing in this
Agreement shall relieve Ameriprise Financial of its obligations to comply with
FINRA Rule 2310. If, at any time during the term of the Offering, the Company or
Ameriprise Financial determines in good faith that any payment to Ameriprise
Financial pursuant to this Agreement could result in a violation of the
applicable FINRA regulations, such party shall promptly notify the other
parties, and the Company and Ameriprise Financial agree to cooperate with each
other to implement such measures as they determine are necessary to ensure
continued compliance with applicable regulations.

This entire section 8 shall survive the termination of this Agreement.

9. Conditions of Ameriprise Financial’s Obligations. Ameriprise Financial’s
obligations hereunder shall be subject to the continued accuracy throughout the
Effective Term of the representations, warranties and agreements of the Company,
the performance by the Company of its obligations hereunder and the following
terms and conditions:

(a) Effectiveness of Registration Statement. The Registration Statement shall
have initially become effective not later than 5:30 p.m., EST, on the date of
this Agreement and, at any time during the term of this Agreement, no stop order
shall have been issued or proceedings therefor initiated or threatened by the
Commission; and all requests for additional information on the part of the
Commission and state securities administrators shall have been complied with and
no stop order or similar order shall have been issued or proceedings therefor
initiated or threatened by any state securities authority in any jurisdiction in
which the Company intends to offer Common Shares.

(b) Closings. The Company, the Advisor and the Dealer Manager will deliver or
cause to be delivered to Ameriprise Financial, as a condition of Ameriprise
Financial’s obligations hereunder, those documents as described in this
Section 9 as of the date hereof and on or before the fifth business day
following the date (i) the Company files a Periodic Prospectus Supplement and
(ii) each post-effective amendment to the Registration Statement filed by the
Company shall have been declared effective (each such date a “Documented Closing
Date”); provided that a Documented Closing Date shall occur at least every 90
days, except in the case of the Documented Closing Date triggered by the filing
of the Company’s Annual Post-Effective Amendment, which Documented Closing Date
shall occur on or before the fifth business day after the effectiveness thereof.

 

28



--------------------------------------------------------------------------------

(c) Opinion of Counsel. Ameriprise Financial shall receive the opinion of Arnold
&Porter LLP, counsel for the Company, dated as of the date hereof or as of each
Documented Closing Date, as applicable, addressed to Ameriprise Financial
substantially in the form attached hereto as Exhibit A.

(d) Opinion of Counsel. Ameriprise Financial shall receive the opinion of
Lowndes, Drosdick, Doster, Kantor & Reed, P.A., as counsel for the Advisor and
Dealer Manager, dated as of the date hereof or as of each Documented Closing
Date, as applicable, addressed to Ameriprise Financial substantially in the form
attached hereto as Exhibit B.

(e) Opinion of Counsel. Ameriprise Financial shall receive the opinion of
Willkie Farr & Gallagher LLP, as counsel for the Sub-Advisor, dated as of the
date hereof or as of each Documented Closing Date, as applicable, addressed to
Ameriprise Financial substantially in the form attached hereto as Exhibit C.

(f) Opinion of Counsel. Ameriprise Financial shall receive the opinion of
Venable LLP, Maryland counsel for the Company, dated as of the date hereof or as
of each Documented Closing Date, as applicable, addressed to Ameriprise
Financial substantially in the form attached hereto as Exhibit D.

(g) Accountant’s Letter. At the time of the execution of this Agreement,
Ameriprise Financial shall have received from Deloitte & Touche LLP a letter
dated such date, in form and substance satisfactory to Ameriprise Financial.

(h) Update of Accountant’s Letter. Ameriprise Financial shall receive from
Deloitte & Touche LLP, dated as of such Documented Closing Date, a letter or
letters of the type referred to in Section 9(g) above, in form and substance
reasonably satisfactory to Ameriprise Financial in all material respects,
provided that (i) the specified date referred to in such subsection shall be a
date not more than 5 days prior to each such Documented Closing Date, (ii) such
letter or letters shall cover the Registration Statement and Prospectus,
including all documents incorporated by reference therein, as amended and
supplemented through the date of the latest Periodic Prospectus Supplement or
Annual Post-Effective Amendment that triggers such Documented Closing Date (the
“Current Filing”), and (iii) if financial statements or financial information of
any other entity are included in the Current Filing, Ameriprise Financial shall
receive a comfort letter with respect to such financial statements or financial
information.

(i) Stop Orders. On the Effective Date and during the Effective Term, no order
suspending the sale of the Common Shares in any jurisdiction nor any stop order
issued by the Commission shall have been issued, and on the Effective Date and
during the Effective Term, no proceedings relating to any such suspension or
stop orders shall have been instituted, or to the knowledge of the Company,
shall be contemplated.

(j) “Blue Sky” Memorandum. Ameriprise Financial shall have received the blue sky
memorandum described in Section 5(d) hereof dated as of the date hereof or as of
each Documented Closing Date, as applicable.

(k) Information Concerning the Advisor. The Advisor hereby represents and
warrants that: (i) the Advisory Agreement has been duly and validly authorized,
executed and delivered by the Advisor and constitutes a valid agreement of the
Advisor enforceable in accordance with its terms; (ii) the execution and
delivery of the Advisory Agreement, the consummation of the transactions therein
contemplated and compliance with the terms of the Advisory Agreement by the
Advisor will not conflict with or constitute a default under its limited
liability company agreement to which the Advisor is a party, or any law, order,
rule or regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Advisor, except for such

 

29



--------------------------------------------------------------------------------

conflicts or defaults that would not reasonably be expected to have or result in
a Material Adverse Effect; (iii) no consent, approval, authorization or order of
any court or other governmental agency or body has been or is required for the
performance of the Advisory Agreement by the Advisor, or for the consummation of
the transactions contemplated thereby, other than those that have already been
made or obtained; (iv) the Advisor is a corporation duly formed, validly
existing and in good standing under the laws of the State of Florida and is duly
qualified to do business as a foreign limited liability company in each other
jurisdiction in which the nature of its business would make such qualification
necessary, except where the failure to be so qualified or in good standing could
not reasonably be expected to have or result in a Material Adverse Effect; and
(v) the Advisor complies with the Advisers Act and all other applicable federal
and state laws, regulations, and rules.

(l) Information Concerning the Sub-Advisor. The Sub-Advisor hereby represents
and warrants that: (i) the Sub-Advisory Agreement has been duly and validly
authorized, executed and delivered by the Sub-Advisor and constitutes a valid
agreement of the Sub-Advisor enforceable in accordance with its terms; (ii) the
execution and delivery of the Sub-Advisory Agreement, the consummation of the
transactions therein contemplated and compliance with the terms of the
Sub-Advisory Agreement by the Sub-Advisor will not conflict with or constitute a
default under its limited liability company agreement to which the Sub-Advisor
is a party, or any law, order, rule or regulation, writ, injunction or decree of
any government, governmental instrumentality or court, domestic or foreign,
having jurisdiction over the Sub-Advisor, except for such conflicts or defaults
that would not reasonably be expected to have or result in a Material Adverse
Effect; (iii) no consent, approval, authorization or order of any court or other
governmental agency or body has been or is required for the performance of the
Sub-Advisory Agreement by the Sub-Advisor, or for the consummation of the
transactions contemplated thereby, other than those that have already been made
or obtained; (iv) the Sub-Advisor is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified to do business as a foreign limited liability company in
each other jurisdiction in which the nature of its business would make such
qualification necessary, except where the failure to be so qualified or in good
standing could not reasonably be expected to have or result in a Material
Adverse Effect; and (v) the Sub-Advisor complies with the Advisers Act and all
other applicable federal and state laws, regulations, and rules.

(m) Confirmation. As of the date hereof and at each Documented Closing Date, as
the case may be:

(i) the representations and warranties of each of the Issuer Entities and the
Sub-Advisor in the Agreement shall be true and correct with the same effect as
if made on the date hereof or the Documented Closing Date, as the case may be,
and each of the Issuer Entities and the Sub-Advisor have performed all covenants
or conditions on their part to be performed or satisfied at or prior to the date
hereof or respective Documented Closing Date;

(ii) the Registration Statement (and any amendments or supplements thereto) does
not include any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Prospectus (and any amendments or supplements
thereto) does not include any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

(iii) except as set forth in the Prospectus, there shall have been no material
adverse change in the Company’s business, assets, prospects, or condition
(financial or otherwise) subsequent to the date of the balance sheets provided
in the Registration Statement and the Prospectus; and

 

30



--------------------------------------------------------------------------------

(iv) since the date hereof, no event has occurred which should have been set
forth in an amendment or supplement to the Prospectus in order to cause such
Prospectus not to contain an untrue statement of material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, but which has not been so set forth.

Ameriprise Financial shall receive a certificate dated the date hereof and each
Documented Closing Date, as the case may be, confirming the above; provided,
however, that in connection with Section 9(m)(i) hereof, the officer signing
such certificate shall, upon reasonable inquiry, be permitted to certify that
the Company and, to the Company’s knowledge, the Dealer Manager performed their
respective obligations as set forth in Section 5(p)(i) hereof in all material
respects.

If any of the conditions specified in this Agreement shall not have been
fulfilled when and as required by this Agreement, all Ameriprise Financial’s
obligations hereunder and thereunder may be canceled by Ameriprise Financial by
notifying the Company of such cancellation in writing or by telecopy at any
time, and any such cancellation or termination shall be without liability of any
party to any other party except as otherwise provided in Sections 4(d), 7, 9, 10
and 25 hereof. All certificates, letters and other documents referred to in this
Agreement will be in compliance with the provisions hereof only if they are
reasonably satisfactory in form and substance to Ameriprise Financial and
Ameriprise Financial’s counsel. The Company will furnish Ameriprise Financial
with conformed copies of such certificates, letters and other documents as
Ameriprise Financial shall reasonably request.

10. Indemnification.

(a) Indemnification by the Issuer Entities. Each Issuer Entity, jointly and
severally, agrees to indemnify, defend and hold harmless Ameriprise Financial
and each person, if any, who controls Ameriprise Financial within the meaning of
Section 15 of the Securities Act, and any of their respective officers,
directors, employees, affiliates and agents from and against any and all loss,
liability, claim, damage and expense whatsoever (collectively, “Losses”)
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing for, defending against or settling any
litigation, commenced or threatened, or any claim whatsoever) arising out of or
based upon:

(i) any untrue or alleged untrue statement of a material fact contained: (i) in
the Registration Statement (or any amendment thereto) or in the Prospectus (as
from time to time amended or supplemented); (ii) in any application or other
document (in this Section10 collectively referred to as an “Application”)
executed by an Issuer Entity or based upon information furnished by an Issuer
Entity and filed in any jurisdiction in order to qualify the Common Shares under
the securities laws thereof, or in any amendment or supplement thereto; or
(iii) in the Company’s periodic reports such as annual reports on Form 10-K,
quarterly reports on Form 10-Q and current reports on Form 8-K; provided however
that no Issuer Entity shall be liable in any such case to the extent any such
statement or omission was made in reliance upon and in conformity with written
information furnished to an Issuer Entity by Ameriprise Financial expressly for
use in the Registration Statement or Prospectus or any amendment or supplement
thereto or in any of such applications or in any such sales as the case may be;

(ii) the omission or alleged omission from (i) the Registration Statement (or
any amendment thereto) or in the Prospectus (as from time to time amended or
supplemented); (ii) any Applications; or (iii) the Company’s periodic reports
such as annual reports on Form 10-K, quarterly reports on Form 10-Q and current
reports on Form 8-K, of a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided however that
no Issuer Entity shall be liable in any such case to the extent any such
statement or omission was made in reliance upon and in conformity with written
information furnished to the Company by Ameriprise Financial expressly for use
in the Registration Statement or Prospectus or any amendment or supplement
thereto or in any of such applications or in any such sales as the case may be;

 

31



--------------------------------------------------------------------------------

(iii) any untrue statement of a material fact or alleged untrue statement of a
material fact contained in any supplemental sales material (whether designated
for broker-dealer use or otherwise) approved by the Company for use by
Ameriprise Financial or any omission or alleged omission to state therein a
material fact required to be stated or necessary in order to make the statements
therein, when read in conjunction with the Prospectus delivered therewith not
misleading;

(iv) any material misstatement contained in, or material omission in connection
with, a written communication regarding the valuation of the Common Shares
provided by or on behalf of the Company; or

(v) the breach by any Issuer Entity or any employee or agent acting on their
behalf, of any of the representations, warranties, covenants, terms and
conditions of this Agreement.

Notwithstanding the foregoing, no indemnification by an Issuer Entity of
Ameriprise Financial, or each person, if any, who controls Ameriprise Financial
within the meaning of Section 15 of the Securities Act, and any of their
respective officers, directors, employees, affiliates and agents or its
officers, directors or control persons, pursuant to this Section 10(a) shall be
permitted under this Agreement for, or arising out of, an alleged violation of
federal or state securities laws, unless one or more of the following conditions
are met: (i) there has been a successful adjudication on the merits of each
count involving alleged securities law violations as to the particular
indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular indemnitee; or (iii) a
court of competent jurisdiction approves a settlement of the claims against the
indemnitee and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been advised of the position of the Commission and of the published position
of any state securities regulatory authority in which the securities were
offered or sold as to indemnification for violations of securities laws.

(b) Indemnification by the Sub-Advisor. The Sub-Advisor agrees to indemnify,
defend and hold harmless Ameriprise Financial and each person, if any, who
controls Ameriprise Financial within the meaning of Section 15 of the Securities
Act, and any of their respective officers, directors, employees and agents from
and against any and all Losses (including, but not limited to, any and all
expenses reasonably incurred in investigating, preparing for, defending against
or settling any litigation, commenced or threatened, or any claim whatsoever)
arising out of or based upon:

(i) any untrue or alleged untrue statement of a material fact provided by or
attributable to the Sub-Advisor contained in the Registration Statement (or any
amendment thereto) or in the Prospectus (as from time to time amended or
supplemented); provided, however, that the Sub-Advisor shall not be liable in
any such case to the extent any such statement or omission was made in reliance
upon and in conformity with written information furnished to the Sub-Advisor by
Ameriprise Financial expressly for use in the Registration Statement or
Prospectus or any amendment or supplement thereto or in any of such applications
or in any such sales as the case may be;

(ii) the omission or alleged omission from the Registration Statement (or any
amendment thereto) or in the Prospectus (as from time to time amended or
supplemented) of a material fact provided by or attributable to the Sub-Advisor
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that the Sub-Advisor shall not be liable in any
such case to the extent any such statement or omission was made in reliance upon
and in conformity with written information furnished to the Sub-Advisor by
Ameriprise Financial expressly for use in the Registration Statement or
Prospectus or any amendment or supplement thereto or in any such sales as the
case may be; and

 

32



--------------------------------------------------------------------------------

(iii) the breach by the Sub-Advisor or any employee or agent acting on its
behalf, of any of the representations, warranties, covenants, terms and
conditions, in each case, applicable to the Sub-Advisor, of this Agreement.

Notwithstanding the foregoing, no indemnification by the Sub-Advisor of
Ameriprise Financial, or each person, if any, who controls Ameriprise Financial
within the meaning of Section 15 of the Securities Act, and any of their
respective officers, directors, employees, affiliates and agents or its
officers, directors or control persons, pursuant to this Section 10(b) shall be
permitted under this Agreement for, or arising out of, an alleged violation of
federal or state securities laws, unless one or more of the following conditions
are met: (i) there has been a successful adjudication on the merits of each
count involving alleged securities law violations as to the particular
indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular indemnitee; or (iii) a
court of competent jurisdiction approves a settlement of the claims against the
indemnitee and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been advised of the position of the Commission and of the published position
of any state securities regulatory authority in which the securities were
offered or sold as to indemnification for violations of securities laws.

(c) Indemnification by Ameriprise Financial. Subject to the conditions set forth
below, Ameriprise Financial agrees to indemnify and hold harmless each Issuer
Entity, the Sub-Advisor, each of their directors and trustees, their officers
who have signed the Registration Statement and each other person, if any, who
controls an Issuer Entity or the Sub-Advisor within the meaning of Section 15 of
the Securities Act to the same extent as the foregoing indemnity from an Issuer
Entity contained in subsections (a)(i) and (a)(ii) of this Section and from the
Sub-Advisor contained in subsections (b)(i) and (b)(ii) of this Section, as
incurred, but only with respect to an untrue statement or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact in the Registration Statement (as from time to time amended or
supplemented) or Prospectus, or any application made in reliance upon or, in
conformity with, written information furnished by Ameriprise Financial expressly
for use in such Registration Statement or Prospectus or any amendment or
supplement thereto, or in any of such applications

(d) Procedure for Making Claims. Each indemnified party shall give prompt notice
to each indemnifying party of any claim or action, including any governmental
investigation, commenced against it in which indemnity may be sought hereunder,
but failure to so notify any indemnifying party shall not relieve it from any
liability that it may have hereunder, except to the extent it has been
materially prejudiced by such failure, and in any event shall not relieve it
from any liability which it may have other than on account of this indemnity
agreement. The indemnifying party, jointly with any other indemnifying parties
receiving such notice, shall assume the defense of such action with counsel
chosen by it and reasonably satisfactory to the indemnified parties defendant in
such action, unless such indemnified parties reasonably object to such
assumption on the ground that there may be legal defenses available to them
which are different from or in addition to those available to such indemnifying
party. Any indemnified party shall have the right to employ separate counsel in
any such action and to participate in the defense thereof but the fees and
expenses of such counsel shall be borne by such party unless such party has
objected in accordance with the preceding sentence, in which event such fees and
expenses shall be borne by the indemnifying parties. Except as set forth in the
preceding sentence, if an indemnifying party assumes the defense of such action,
the indemnifying party shall not be liable for any fees and expenses of separate
counsel for the indemnified parties incurred thereafter in connection with such
action. In no event shall the indemnifying parties be liable for the fees and
expenses, reasonably

 

33



--------------------------------------------------------------------------------

incurred, of more than one counsel (in additional to any local counsel) for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances.

The indemnity agreements contained in this Section 10 and the warranties and
representations contained in this Agreement shall remain in full force and
effect regardless of any investigation made by or on behalf of the indemnified
party and shall survive any termination of this Agreement. An indemnifying party
shall not be liable to an indemnified party on account of any settlement,
compromise or consent to the entry of judgment of any claim or action effected
without the consent of such indemnifying party, which consent shall not be
unreasonably delayed or withheld. The Company agrees promptly to notify
Ameriprise Financial of the commencement of any litigation or proceedings
against the Company in connection with the issue and sale of the Common Shares
or in connection with the Registration Statement or Prospectus.

(e) Contribution. In order to provide for just and equitable contribution where
the indemnification provided for in this Section 10 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a), (b) or
(c) above in respect of any Losses (or actions in respect thereof) referred to
therein, except by reason of the terms thereof, the Issuer Entities or the
Sub-Advisor, as applicable, on the one hand and Ameriprise Financial on the
other shall contribute to the amount paid or payable by such indemnified party
as a result of such Losses (or actions in respect thereof) in such proportion as
is appropriate to reflect the relative benefits received by each of the Issuer
Entities or the Sub-Advisor, on the one hand, and Ameriprise Financial on the
other from the Offering based on the public Offering Price of the Common Shares
sold and the Selling Commissions, marketing support fees and any other
compensation received by Ameriprise Financial with respect to such Common Shares
sold. If, however, the allocation provided by the immediately preceding sentence
is not permitted by applicable law, then each applicable indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits referred to above but also the relative
fault of the Issuer Entities or the Sub-Advisor, on the one hand and Ameriprise
Financial on the other in connection with the statements or omissions which
resulted in such Losses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative benefits received by the Issuer
Entities or the Sub-Advisor, on the one hand and Ameriprise Financial on the
other shall be deemed to be in the same proportion as (i) the sum of (a) any
marketing support fees retained by the Dealer Manager less any marketing support
fees paid and (b) total proceeds from the Offering (net of Selling Commissions
and marketing support fees but before deducting expenses) received by the
Company bears to (ii) the net Selling Commissions, marketing support fees and
other items of compensation received by Ameriprise Financial. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by an Issuer Entity or the Sub-Advisor, on
the one hand or Ameriprise Financial on the other. Each Issuer Entity and the
Sub-Advisor agrees with Ameriprise Financial that it would not be just and
equitable if contribution pursuant to this subsection (e) were determined by pro
rata allocation, or by any other method of allocation which does not take
account of the equitable considerations referred to above in this subsection
(e). The amount paid or payable by an indemnified party as a result of the
Losses referred to above in this subsection (e) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (e), Ameriprise Financial
shall not be required to contribute any amount in excess of the amount by which
the total price at which the Common Shares subscribed for through Ameriprise
Financial were offered to the subscribers exceeds the amount of any damages
which Ameriprise Financial has otherwise been required to pay by reason of any
such untrue or alleged untrue statement or omission or alleged omission.
Further, in no event shall the amount of Ameriprise Financial’s contribution to
the liability exceed the net Selling Commissions, marketing

 

34



--------------------------------------------------------------------------------

support fees and any other compensation received by Ameriprise Financial from
the proceeds of the Offering. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act or Section 10(b) of
the Exchange Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section, any
person that controls Ameriprise Financial within the meaning of Section 15 of
the Securities Act shall have the same right to contribution as Ameriprise
Financial, and each person who controls an Issuer Entity or the Sub-Advisor
within the meaning of Section 15 of the Securities Act shall have the same right
to contribution as the Issuer Entity or Sub-Advisor. Each of the Issuer Entities
other than the Company agrees to pay any amounts that are payable by the Company
pursuant to this paragraph to the extent that the Company fails to make all
contributions required to be made by the Company pursuant to this Section 10(e).

This entire section 10 shall survive the termination of this Agreement.

11. Effective Date, Term and Termination of this Agreement.

(a) This Agreement shall become effective as of the date it is executed by all
parties hereto. After this Agreement becomes effective, any party may terminate
it at any time for any reason by giving 2 days prior written notice to the other
parties. Ameriprise Financial will suspend or cease offering and selling Common
Shares as soon as reasonably practicable following receipt of written notice
from the Company or the Dealer Manager that the Company has suspended or
terminated the Offering for any reason, and, in such event, Ameriprise
Financial, in its sole discretion, may determine to resume the offer and sale of
Common Shares hereunder only upon the subsequent request of the Company or the
Dealer Manager.

(b) Additionally, Ameriprise Financial shall have the right to terminate this
Agreement at any time during the Effective Term without liability of any party
to any other party except as provided in subsection (c) of this Section on
termination if: (i) any representations or warranties of any Issuer Entity
hereunder are found to have been incorrect; (ii) any Issuer Entity fails,
refuses or is unable to perform any condition of its obligations hereunder;
(iii) the Prospectus is amended or supplemented despite Ameriprise Financial’s
objection to such amendment or supplement; (iv) the United States becomes
involved in a war or major hostilities or a material escalation of hostilities
or acts of terrorism involving the United States or other national or
international calamity or crisis (other than hostilities in Iraq and
Afghanistan); (v) a banking moratorium is declared by a state or federal
authority or person; (vi) the Company sustains a material or substantial loss by
fire, flood, accident, hurricane, earthquake, theft, sabotage or other calamity
or malicious act which, whether or not said loss shall have been insured, will,
in Ameriprise Financial’s good faith opinion, make it inadvisable to proceed
with the offering and sale of the Common Shares; or (vii) there is, subsequent
to the dates as of which information is given in the Registration Statement and
the Prospectus, such change in the Company’s business, properties, affairs,
condition (financial or otherwise), or prospects, whether or not in the ordinary
course of business, or in the condition of securities markets generally as, in
Ameriprise Financial’s good faith judgment, would make it inadvisable to proceed
with the offering and sale of the Common Shares, or which would materially and
adversely affect the operations of the Company.

(c) In the event this Agreement is terminated by any party pursuant to
subsections (a) or (b) of this Section, the Company shall pay all expenses of
the Offering as required by Section 6 hereof and no party will have any
additional liability to any other party except for any liability which may exist
under Sections 4(d) and 9. Following the termination of the Offering, in no
event will the Company be liable to reimburse Ameriprise Financial for expenses
other than as set forth in the previous sentence and Ameriprise Financial’s
actual and reasonable out-of-pocket expenses incurred following the termination
of the Offering, including, without limitation, the cost of data transmissions
and other related client transmissions related to changes in transfer agent or
other actions taken by the Company.

 

35



--------------------------------------------------------------------------------

(d) If Ameriprise Financial elects to terminate this Agreement as provided in
this Section, on termination, Ameriprise Financial shall notify the Company
promptly by telephone or facsimile with confirmation by letter. If the Company
elects to terminate this Agreement as provided in this Section, on termination,
the Company shall notify Ameriprise Financial promptly by telephone or facsimile
with confirmation by letter.

12. Notices.

(a) All communications hereunder, except as otherwise specifically provided
herein, shall be in writing and, if sent to the Issuer Entities, shall be mailed
or personally delivered to 450 South Orange Avenue, Orlando, Florida 32801
Attention: Corporate Counsel and Chief Compliance Officer; if sent to the
Sub-Advisor, shall be mailed or personally delivered to 555 California Street,
50th Floor, San Francisco, CA 94104, Attention: General Counsel; and if sent to
Ameriprise Financial, shall be mailed or personally delivered to 369 Ameriprise
Financial Center, Minneapolis, Minnesota 55474, Attention: General Counsel.

(b) Notice shall be deemed to be given by any respective party to any other
respective party when it is mailed or personally delivered as provided in
subsection (a) of this Section.

13. Parties. This Agreement shall inure solely to the benefit of, and shall be
binding upon, Ameriprise Financial, the Issuer Entities, the Sub-Advisor, the
controlling persons, trustees, directors and officers referred to in Section 10
hereof, and their respective successors, legal representatives and assigns, and
no other person shall have or be construed to have any legal or equitable right,
remedy or claim under or in respect of or by virtue of this Agreement or any
provision contained herein. Notwithstanding the foregoing, this Agreement may
not be assigned without the consent of all parties hereto.

14. Choice of Law and Arbitration.

(a) Regardless of the place of its physical execution or performance, the
provisions of this Agreement will in all respects be construed according to, and
the rights and liabilities of the parties hereto will in all respects be
governed by, the substantive laws of New York without regard to and exclusive of
New York’s conflict of laws rules.

(b) Any dispute between the parties other than between the Dealer Manager and
Ameriprise Financial concerning this Agreement not resolved between the parties
will be arbitrated in accordance with the rules and regulations of the American
Arbitration Association. Any dispute concerning this Agreement between the
Dealer Manager and Ameriprise Financial will be arbitrated in accordance with
the rules and regulations of FINRA. In the event of any dispute between
Ameriprise Financial and any Issuer Entity or the Sub-Advisor, Ameriprise
Financial and such Issuer Entity or the Sub-Advisor will continue to perform
their respective obligations under this Agreement in good faith during the
resolution of such dispute unless and until this Agreement is terminated in
accordance with the provisions hereof.

15. Counterparts. This Agreement may be signed by the parties hereto in two or
more counterparts, each of which shall be deemed to be an original, which
together shall constitute one and the same Agreement among the parties.

16. Finder’s Fees. Ameriprise Financial shall have no liability for any finder’s
fees owed in connection with the transactions contemplated by this Agreement.

17. Severability. Any provision of this Agreement, which is invalid or
unenforceable in any jurisdiction, shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provisions in
any other jurisdiction.

 

36



--------------------------------------------------------------------------------

18. Use and Disclosure of Confidential Information. Notwithstanding anything to
the contrary contained in this Agreement, and in addition to and not in lieu of
other provisions in this Agreement:

(a) “Ameriprise Financial Confidential Information” includes, but is not limited
to, all proprietary and confidential information of Ameriprise Financial and its
subsidiaries, affiliates and licensees, including, without limitation, all
information regarding its customers and the customers of its subsidiaries,
affiliates or licensees (collectively the “Ameriprise Financial Customers”); the
accounts, account numbers, names, addresses, social security numbers or any
other personal identifier of such Ameriprise Financial Customers; or any
information derived therefrom. Ameriprise Financial Confidential Information
will not include information which is (i) in or becomes part of the public
domain, except when such information is in the public domain due to disclosure
by an Issuer Entity in violation of this Agreement, (ii) demonstrably known to
an Issuer Entity prior to execution of this Agreement, (iii) independently
developed by an Issuer Entity in the ordinary course of business outside of this
Agreement or (iv) rightfully and lawfully obtained by an Issuer Entity from any
third party other than Ameriprise Financial.

(b) Neither the Sub-Advisor nor any Issuer Entity may use or disclose Ameriprise
Financial Confidential Information for any purpose other than to carry out the
purpose for which Ameriprise Financial Confidential Information was provided to
the Sub-Advisor and Issuer Entities as set forth in the Agreement or as may be
otherwise required by applicable law, rule, regulation or court order, and
agrees to cause all the Sub-Advisor’s or Issuer Entities’ employees, agents,
representatives, or any other party to whom the Sub-Advisor or Issuer Entities
may provide access to or disclose Ameriprise Financial Confidential Information,
to limit the use and disclosure of Ameriprise Financial Confidential Information
to that purpose.

(c) The Sub-Advisor and the Issuer Entities agree to implement reasonable
measures designed to (i) assure the security and confidentiality of Ameriprise
Financial Confidential Information, (ii) protect such information against any
anticipated threats or hazards to the security or integrity of such information,
(iii) protect against unauthorized access to, or use of, Ameriprise Financial
Confidential Information that could result in substantial harm or inconvenience
to any Ameriprise Financial Customer, (iv) protect against unauthorized
disclosure of non-public personal information to unaffiliated third parties, and
(v) otherwise ensure their respective compliance with all applicable domestic,
foreign and local laws and regulations, including, but not limited to, the
Gramm-Leach-Bliley Act and Massachusetts 201 C.M.R. Sections 17.00-17.04, as
applicable, and any other legal, regulatory, or self-regulatory organization
requirements. The Sub-Advisor and the Issuer Entities further agree to cause all
of their respective agents, representatives, subcontractors, or any other party
to whom the Sub-Advisor or Issuer Entities may provide access to or disclose
Ameriprise Financial Confidential Information, to implement appropriate measures
designed to meet the objectives set forth in this subsection.

(d) Upon Ameriprise Financial’s request, the Sub-Advisor and Issuer Entities
shall promptly return Ameriprise Financial Confidential Information (and any
copies, extracts and summaries thereof) to Ameriprise Financial or, with
Ameriprise Financial’s written consent, shall promptly destroy, in a manner
satisfactory to Ameriprise Financial, such materials (and any copies, extracts
and summaries thereof) and provide Ameriprise Financial with written
confirmation of same.

This entire section 18 shall survive the termination of this Agreement.

 

37



--------------------------------------------------------------------------------

19. Additional Offerings. The terms of this Agreement may be extended to cover
additional offerings of Common Shares of the Company by the execution by the
parties hereto of an addendum identifying the shares and registration statement
relating to such additional offering. Upon execution of such addendum, the terms
“Common Shares,” “Offering,” “Registration Statement” and “Prospectus” set forth
herein shall be deemed to be amended as set forth in such addendum.

20. Anti-Money-Laundering Compliance Programs.

(a) The Issuer Entities, the Sub-Advisor and Ameriprise Financial agree to
comply with all applicable anti-money laundering laws, regulations, rules, and
government guidance, including (i) reporting, recordkeeping and compliance
requirements of the Bank Secrecy Act, as amended by the USA PATRIOT Act (the
“Bank Secrecy Act”), (ii) implementing regulations of the Bank Secrecy Act,
(iii) applicable guidance issued by the Commission, and (iv) guidance and rules
of the applicable exchanges and self-regulatory organizations, including, but
not limited to, FINRA. Additionally, the Issuer Entities, the Sub-Advisor and
Ameriprise Financial agree to comply with, and will take all steps required by,
applicable laws and regulations to ensure that neither the Issuer Entities, the
Sub-Advisor nor Ameriprise Financial accepts or maintains investments, directly
or indirectly, from a government, person or entity currently or subsequently
subject to the economic sanctions programs administered by the U.S. Treasury
Department’s Office of Foreign Assets Control.

(b) No action, suit or proceeding by or before any court, governmental agency,
authority or body, or any arbitrator involving the Issuer Entities or the
Sub-Advisor with respect to any of the laws, rules, regulations, or government
guidance referenced in Section 20(a) hereof is pending or, to the knowledge of
the Issuer Entities, threatened.

(c) No action, suit or proceeding by or before any court, governmental agency,
authority or body, or any arbitrator involving Ameriprise Financial with respect
to any laws, rules, regulations or government guidance referenced in
Section 19(a) hereof is pending or, to the knowledge of Ameriprise Financial,
threatened.

This entire section 20 shall survive the termination of this Agreement.

21. Modification, Waiver and Amendment. No modification, alteration or amendment
of this Agreement will be valid or binding unless in writing and signed by all
parties hereto. No waiver of any term or condition of this Agreement will be
construed as a waiver of any other term or condition, nor will any waiver of any
default under or breach of this Agreement be construed as a waiver of any other
default or breach. No waiver will be binding unless in writing and signed by the
party waiving the term, condition, default or breach. Any failure or delay by
any party to enforce any of its rights under this Agreement will not be deemed a
continuing waiver or modification hereof and such party, within the time
provided by law, may commence appropriate legal proceedings to enforce any or
all of such rights.

22. Entire Agreement. This Agreement and the Exhibits and Schedules hereto
express the entire understanding of the parties hereto with respect to
concessions, fees and the services performed hereunder, and it supersedes and
replaces any and all former agreements, understandings, letters of intent,
representations and warranties relating to such subject matter (the “Prior
Agreements”) and contains all of the terms, conditions, understandings,
representations, warranties and promises of the parties hereto in connection
therewith. The parties understand and agree that the Issuer Entities, the
Sub-Advisor and their respective affiliates may have other agreements with
Ameriprise Financial or its affiliates that address other subject matter and
provide for the payment of other compensation.

 

38



--------------------------------------------------------------------------------

23. Assignment. This Agreement cannot be assigned by either party except by
mutual written consent, except that this Agreement may be assigned without prior
consent (but upon written notice) by either party to any company (i) that
acquires all or substantially all of that party’s assets, or into which the
party is merged or otherwise reorganized, or (ii) that controls, is controlled
by or is under common control with such party. This Agreement shall inure to the
benefit of and be binding upon the parties and their respective permitted
successors and assigns.

24. Limitation of Liability. IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER
PARTY OR ANY THIRD PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL OR INDIRECT
DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOST PROFITS), EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES.

This entire section 24 shall survive the termination of this Agreement.

25. Representations and Agreements to Survive. All representations and
warranties contained in this Agreement shall remain operative and in full force
and effect, regardless of any investigation made by any party, and shall survive
the termination of this Agreement.

This entire section 25 shall survive the termination of this Agreement.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

Corporate Capital Trust, Inc. Signature:  

/s/ Andrew A. Hyltin

Name:   Andrew A. Hyltin Title:   Chief Executive Officer CNL Securities Corp.
Signature:  

/s/ Jeffrey R. Shafer

Name:   Jeffrey R. Shafer Title:   President CNL Fund Advisors Company
Signature:  

/s/ Paul S. Saint-Pierre

Name:   Paul S. Saint-Pierre Title:   Chief Financial Officer CNL Financial
Group, LLC Signature:  

/s/ Robert A. Bourne

Name:   Robert A. Bourne Title:   Vice President KKR Asset Management LLC
Signature:  

/s/ Nicole J. Macarchuk

Name:   Nicole J. Macarchuk Title:   Authorized Signatory



--------------------------------------------------------------------------------

Accepted as of the date first above written: Ameriprise Financial Services, Inc.
Signature:  

/s/ Frank A. McCarthy

Name:   Frank A. McCarthy Title:   Senior Vice President and General Manager,
External Products Group



--------------------------------------------------------------------------------

EXHIBIT A

OPINION OF ARNOLD & PORTER LLP

COUNSEL FOR THE COMPANY



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF LOWNDES, DROSDICK, DOSTER, KANTOR & REED, P.A.,

COUNSEL FOR THE ADVISOR AND THE DEALER MANAGER



--------------------------------------------------------------------------------

EXHIBIT C

OPINION OF WILLKIE FARR & GALLAGHER LLP,

COUNSEL FOR THE SUB-ADVISOR



--------------------------------------------------------------------------------

EXHIBIT D

OPINION OF VENABLE LLP,

MARYLAND COUNSEL FOR THE COMPANY